Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 1 of 120 PagelD #:1

30952
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION
ANDREA MARTINEZ, )
)
Plaintiff, )
)
Vv. ) No. 20 cv 352
ABDUROSHID HAKIM, Individually and as an +)
Agent/Employee of LOADWYZE TRANSPORT, |)
INC., ABDUROSHI HAKIM, Individually and )
as an Agent of LOADWYZE TRANSPORT, INC., )
and LOADWYZE TRANSPORT, INC., )
)
Defendants. )

DEFENDANTS’ ABDUROSHID HAKIM and LOADWYZE TRANSPORT INC.’s
NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. §§ 1332, 1441, AND 1446

Defendants, ABDUROSHID HAKIM and LOADWYZE TRANSPORT, INC. hereby give
notice that this action has been removed from the Circuit Court of Cook County, Law Division, in
the State of Illinois, to the United States District Court for the Northern District of Illinois, Eastern
Division, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, and respectfully state as follows:

1. On September 18, 2019, Plaintiff ANDREA MARTINEZ (“Plaintiff”) filed a civil
complaint captioned ANDREA MARTINEZ vs. ABDUROSHID HAKIM, Individually and as an
Agent/Employee of LOADWYZE TRANSPORT, INC., ABDUROSHI HAKIM, Individually and
as an Agent/Employee of LOADWYZE TRANSPORT, INC., and LOADWYZE TRANSPORT,
INC., Case No. 2019 L 10297, in the Circuit Court of Cook County, Law Division, Illinois. The
complaint alleges that -- as a result of Plaintiff's vehicle being involved in an occurrence with

Defendants’ vehicle on July 25, 2019 on I-80 Westbound in Will County, State of Illinois -- and,
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 2 of 120 PagelD #:2

as more fully set forth below, that she was caused to suffer injuries and other claimed damages.
(See Complaint at Law, attached hereto and made a part hereof as Exhibit A.)

2. In an effort to effect service upon the defendants, plaintiff mailed several
documents to the defendants via certified mail on or about October 16, 2019. However, as is
outlined in the defendants’ motion to quash, that effort was neither effective nor proper.

3. After the first attempt by certified mail, plaintiff did personally serve defendants by
the City of New York Sheriff on December 17, 2019. Defendants acknowledge that this service
effected December 17, 2019 was proper. (See Sheriffs Certificate of Service dated December 17,
2019, attached hereto and made a part hereof as Exhibit B.)

4. On January 3, 2020, defendants filed their motion to quash summons for a failure
to comport with 625 ILCS 5/10-301, specifically with respect to plaintiff's effort to serve the
defendants via certified mail, rather than the registered mail required by the statute. (See
Defendants’ Motion to Quash Service of Summons filed January 3, 2020, attached hereto and
made a part hereof as Exhibit C.)

5. On January 7, 2020, plaintiff endeavored again to comply with 625 ILCS 5/10-301.
In this effort of service, plaintiff does appear to have complied with 625 ILCS 5/10-301 with
respect to the use of registered mail. (See service documents from plaintiff, attached hereto and
made a part hereof as Exhibit D.)

6. On January 15, 2020, Judge Allen Price Walker of the Circuit Court of Cook
County, Law Division set a briefing schedule for the Motion, but did not make a ruling thereon.

(See order dated January 15, 2020, attached hereto and made a party hereof as Exhibit E.)
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 3 of 120 PagelD #:3

7. Defendants present this Notice of Removal as the service of summons and
complaint on December 17, 2019 was proper, and, therefore, this Notice of Removal is timely
pursuant to 28 U.S.C. § 1446(b).

8. The Hunt Law Group, LLC, has been retained to defend both of the named
Defendants -- Abduroshid Hakim and Loadwyze Transport, Inc.--and, therefore, both defendants
consent to removal.

9, The Defendant, Abduroshid Hakim, is now and was at the time of the alleged
occurrence and the commencement of this lawsuit a resident of the borough of Brooklyn, New
York City, State of New York and a citizen of the State of New York. (See Affidavit of Abduroshid
Hakim, attached hereto as Exhibit F.)

10. Defendant, Loadwyze Transport, Inc. is now and was at the time of the alleged
occurrence and the commencement of this lawsuit a domestic business corporation incorporated
in the State of New York and having its principal business in the State of New York. Loadwyze
Transport, Inc. is a citizen of the State of New York. (See Affidavit of Abduroshid Hakim,
attached hereto as Exhibit F.)

11. At all times relevant herein, Plaintiff was a resident and citizen of Illinois.

12. Accordingly, neither of the Defendants is a citizen of the State of Illinois and neither
has a principal place of business in Illinois. Therefore, there is complete diversity between the
parties pursuant to 28 U.S.C. § 1332(a)(1) and §1441(b).

13. The named Defendant, Loadwyze Transport, Inc. does not have any parent
corporations. No company owns more than five percent (5%) of Loadwyze Transport, Inc.’s stock.

(See Loadwyze Transport, Inc.’s Corporate Disclosure Statement, attached hereto as Exhibit G.)
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 4 of 120 PagelD #:4

14. Despite repeated requests of plaintiff's counsel for specific information regarding
the damages claim, the defendants have received no such specific information from the plaintiff to
date. (See correspondence dated November 4, 2019, attached hereto and made a part hereof as
Exhibit H; See email dated January 2, 2020, attached hereto and made part hereof as Exhibit I.)

15. The Plaintiff's complaint includes a prayer for relief “in excess of $50,000” and
Plaintiff is claiming, inter alia, to have “sustained severe and permanent injuries, both internally
and externally, and was and will in the future be hindered and prevented in whole or in part from
attending to usual duties...and has lost and in the future will lose, the value of that time, and has
suffered loss of earning capacity...that the Plaintiff also suffered great pain and anguish both in
mind and in body and...the Plaintiff further expended and became liable for and will in the future
become liable for large sums of money for medical care and services endeavoring to become
healed and cured of said injuries.” (See Plaintiff's Complaint, attached as Exhibit A).

16. Based upon the damage allegations contained in the complaint, the defendants
stated their good faith belief that the amount-in-controversy exceeds $75,000, exclusive of
interests and costs. See, Dart Cherokee Basin Operating Co. v. Owens, 574 U.S. 81 (2015);
Midland Management v. American Alternative Ins. Corp., 132 F.Supp.3d 1014 (N.D.IL 2015);
Roppo v. Travelers Commercial Ins. Co., 869 F.3d 568 (7" Cir. 2017).

17. The Court has original jurisdiction over this action pursuant to 28 U.S.C. §§ 1332,
and this action may be removed to this Court by the Defendants pursuant to 28 U.S.C. §§ 1446(a),
because it is a civil action between citizens of different states, the matter in controversy exceeds
the sum of $75,000 exclusive of interest and costs, and this Court is the District Court of the United

States for the district and division encompassing the place where the action is pending.
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 5 of 120 PagelD #:5

18. The Notice of Removal is filed within the thirty-day deadline, as prescribed by 28
ULS.C. §§ 1446(b).

19. Attached to the Notice of Removal are certified copies of all pleadings and orders
that have been filed in the state court action. (See Exhibit J.)

20. Promptly after filing this Notice of Removal, the Defendants will file a true and
accurate copy of this Notice of Removal with the clerk of the Circuit Court of Cook County, Law
Division. Written notice of the filing will also be provided to the Plaintiff's counsel, as required
by 28 U.S.C. §§ 1446(d).

WHEREFORE, the Defendants ABDUROSHID HAKIM and LOADWYZE
TRANSPORT, INC. give notice that the lawsuit, captioned ANDREA MARTINEZ vs.
ABDUROSHID HAKIM, Individually and as an Agent/Employee of LOADWYZE
TRANSPORT, INC., ABDUROSHI HAKIM, Individually and as an Agent/Employee of
LOADWYZE TRANSPORT, INC., and LOADWYZE TRANSPORT, INC., Case No. 2019 L
10297, which was filed in the Circuit Court of Cook County, Law Division, Illinois, is removed to
the United State District Court for the Northern District of Iinois, Eastern Division.

THE DEFENDANTS DEMAND TRIAL BY JURY

Respectfully submitted,

THE HUNT LAW GROUP, LLC

/s/ Patrick C. Cremin
Patrick C. Cremin

Brian J. Hunt (6208397)

Patrick C. Cremin (6189696)

THE HUNT LAW GROUP, LLC
Attorneys for Defendants

10 South LaSalle Street, Suite 1450
Chicago, Illinois 60603
312-384-2300 (phone)
bhunt@hbunt-lawgroup.com
pcremin@bhunt-lawgroup.com

 

 
FILED DATE: 9/18/2019 4:36 PM 20191010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 6 of 120 PagelD #:6

12-Person Jury po

FILED

9/18/2019 4:36 PM
DOROTHY BROWN
CIRCUIT CLERK

COOK COUNTY, IL
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS 549) 010297

COUNTY DEPARTMENT, LAW DIVISION
6627138

ANDREA MARTINEZ

Plaintiff

¥. No, 20191010297

)

)

)

)
ABDUROSHID HAKIM, )
INDIVIDUALLY AND AS AN )
AGENT/EMPLOYEE OF LOADWYZE +)
TRANSPORT INC., ABDUROSHI )
HAKIM, INDIVIDUALLY AND ASAN )
AGENT OF LOADWYZE TRANSPORT _)
INC., and LOADWYZE TRANSPORT )
INC., )
)

)

)

Defendants
COMPLAINT AT LAW

NOW COMES the Plaintiff, ANDREA MARTINEZ, by her attorneys, HORWITZ,
HORWITZ AND ASSOCIATES, LTD., and complaining of the Defendants,
ABDUROSHID HAKIM, INDIVIDUALLY AND AS AN AGENT OF LOADWYZE !
TRANSPORT INC,, ABDUROSHI HAKIM, INDIVIDUALLY AND AS AN AGENT
OF LOADWYZE TRANSPORT ING, and LOADWYZE TRANSPORT INC,, alleges as
follows:

t. That on or approximately July 25, 2019, Defendant Abduroshid Hakim was

operating a motor vehicle on I-80 Westbound at or near Milepost 137 in the

Township of New Lenox, County of Will, and State of Illinois.

 
FILED DATE: 9/18/2019 4:36 PM 20191010287

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 7 of 120 PagelD #:7

2. That on or approximately July 25, 2019, Defendant Abduroshi Hakim was
operating a motor vehicle at or near Milepost 137 on 1-80 Westbound in the
Township of New Lenox, County of Will, and State of Hlinois.

3. That at all times relevant hereto, the person identified on Illinois Traffic Crash
Report 05-19-02022 as Abduroshi Hakim was Abduroshid Hakim.

4. That on or approximately July 25, 2019, the vehicle driven by Defendant
Abduroshid Hakim had affixed to its door USDOT Number: 3142871.

5. Atall times relevant hereto, Loadwyze Transport Inc. operated pursuant to
USDOT Number 3142871.

6. Atthe time and place aforesaid, the vehicle driven by Defendant Abduroshid
Hakim was placarded Loadwyze Transport Inc.

7. Atall times relevant hereto, Defendant Abduroshid Hakim was the Registered
Agent of Loadwyze Transport Inc.

8. That on or approximately July 25, 2019, Defendant Loadwyze Transport Inc. was
operating a motor vehicle on 1-80 Westbound at or near Milepost 137 in the
Township of New Lenox, County of Will, and State of Illinois.

9, That on or approximately July 25, 2019, Defendant Abduroshid Hakim operated
the motor vehicle on I-80 Westbound at or near Milepost 137 under authority
issued to Loadwyze Transport Inc,

{0. That at the time and place aforesaid, Defendant Abduroshid Hakim operated the
vehicle in his capacity as agent, servant and/or employee of Loadwyze Transport

Inc.

 
FILED DATE: 9/18/2019 4:36 PM 20191010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 8 of 120 PagelD #:8

11, That at the time and place aforesaid, Defendant Abduroshid Hakim operated the
vehicle as agent, servant and/or employee of a person or entity other than
Defendant Loadwyze Transport Inc.

12, That on or approximately July 25, 2019, Yolanda Delgado was operating a motor
vehicle on I-80 Westbound at or near Milepost 137 in the Township of New
Lenox, County of Will, and State of Illinois,

13, That at the aforesaid time and place, Plaintiff Andrea Martinez was a passenger in
the motor vehicle operated by Yolanda Delgado.

14, That at said time and place, the front of the vehicle operated by Defendant
Abduroshid Hakim struck the rear of the vehicle occupied by Plaintiff Andrea
Martinez,

15, That at said time and place, after striking the vehicle occupied by Plaintiff Andrea
Martinez, the vehicle operated by Defendant Abduroshid Hakim struck
construction barrels on the roadway.

16, That at said time and place, after striking the vehicle occupied by Plaintiff Andrea
Martinez, and after striking construction barrels on the roadway, the vehicle
operated by Defendant Abduroshid Hakim struck a vehicle operated by Max
Poloski.

17. That at all times relevant hereto, Defendant Abduroshid Hakim, individually
and/or as agent of Loadwyze Transport Inc, was permitted to operate the vehicle
he operated at the time of the collision with Plaintiff Andrea Martinez,

18. That the aforesaid Defendants had a duty to exercise reasonable care for the safety

of the Plaintiff.

 

 
FILED DATE: 9/18/2019 4:36 PM 20191010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 9 of 120 PagelD #:9

19, That the aforesaid Defendants were then and there guilty of one or more of the

following acts and/or omissions:

a)

b)

d)

¢)

8)

h)

Drove said vehicle at a speed that was greater than reasonable and proper with
regard to traffic conditions and the use of the highway, in violation of 625
ILCS 5/1 1-601 of the Illinois Compiled Statutes;

Drove said vehicle at a speed which endangered the safety of persons or
property, in violation of 625 ILCS 5/1 1-601 of the Illinois Compiled Statutes;
Followed Plaintiff's vehicle more closely than was reasonable and prudent,
having due regard for the speed of said vehicle and the traffic upon and the
condition of the highway, in violation of 625 ILCS 5/11-710 of the Illinois
Complied Statutes;

Drove said vehicle without brakes adequate to control its movement, and to
stop and hold in, in violation of 625 ILCS 5/12-301 of the Illinois Complied
Statutes;

Failed to sound the horn on said vehicle so as to give warnings of its

approach, in violation of 625 ILCS 5/12-601 of the IHinois Complied Statutes;
Failed to see and observe Plaintiff's vehicle when it could and should have
been seen and observed;

Failed to decrease speed of said vehicle so as to avoid colliding with
Plaintiff's vehicle;

Failed to stop said vehicle in time to avoid said collision, although Defendant
saw, or should have seen, that it was impending and had ample time and

opportunity to avoid it;
FILED DATE: 9/8/2019 4:36 PM 20191.010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 10 of 120 PagelD #:10

i) Failed to adjust their speed or take other evasive action in order to avoid an
imminent collision in violation of 625 ILCS 5/11-601;

j) Failed to decrease speed when special hazard exists with respect to other
traffic or by reason of weather or highway conditions, in violation of 625
ILCS 5/11-601;

k) Failed to keep a proper lookout for other traffic on the roadway;

1) Failed to maintain the brakes of said vehicle;

m) Negligently entrusted the vehicle to Abduroshid Hakim, individually and/or as
an agent of Loadwyze Transport Inc,;

n) Negligently hired Abduroshid Hakim;

0) Negligently trained Abduroshid Hakim;

p) Negligently supervised Abduroshid Hakim; and

q) Was otherwise negligent.

20. That Plaintiff was injured.

21. That one or more of the aforesaid acts or omissions constituting legal misconduct
of the Defendants was a proximate cause of said occurrence and Plaintiff's
personal injuries as hereinafter mentioned,

22. That as a direct and proximate result of one or more of the aforesaid acts and/or
omissions of the Defendants, the Plaintiff then and there sustained severe and
permanent injuries, both internally and externally, and was and will be in the
future hindered and prevented in whole or in part from attending to usual duties
and affairs, and has lost and in the future will lose, the value of that time, and has

suffered a loss of earning capacity, as aforementioned, Further, that the Plaintiff

 
FILED DATE: 8/18/2019 4:36 PM 20151010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 11 of 120 PagelD #:11

also suffered great pain and anguish both in mind and body, and will in the future

continue to so suffer; the Plaintiff further expended and became liable for and will

in the future expend and become liable for large sums of money for medical care

and services endeavoring to become healed and cured of said injuries.
WHEREFORE, the Plaintiff(s) demand judgment against the Defendant(s) in a dollar
amount to satisfy the jurisdictional limitation of this court, and in such additional

amounts as the Court shall deem proper, plus the costs of this actions.

isfMichael T, Wierzbicki
Michael T. Wierzbicki

Horwitz, Horwitz, and Associates, LTD.
25 E. Washington, Suite 900

Chicago, IL 60602

Office: (3 12) 372-8822

Email: clmail@horwitziaw.com

 

 
FILEO DATE: 9/18/208 4:36 PM 20191010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 12 of 120 PagelD #:12

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, LAW DIVISION

ANDREA MARTINEZ
Plaintiff

v. NO.

)

)

)

)
ABDUROSHID HAKIM, )
INDIVIDUALLY AND AS AN )
AGENT/EMPLOYEE OF LOADWYZE )
TRANSPORT INC., ABDUROSHI )
HAKIM, INDIVIDUALLY AND ASAN _ )
AGENT OF LOADWYZE TRANSPORT _ )
INC,, and LOADWYZE TRANSPORT )
INC, )
)

)

)

Defendants

SUPREME COURT RULE 222(b) AFFIDAVIT

1, The undersigned, Michael T. Wierzbicki, does hereby state under oath and under
penalty of perjury:

2. My name is Michael T. Wierzbicki

3. [represent the Plaintiff in the above-captioned case,

4, [have conducted an investigation into this case.

5. The Plaintiff is seeking damages in excess of $50,000.00

6. FURTHER AFFIANT SAYETH NOT

(s/Michael T. Wierzbicki
Michael T. Wierzbicki

HORWITZ, HORWITZ AND ASSOCIATES, LTD.
Attomeys at Law

25 E. Washington, Suite 900

Chicago, Illinois 60602

(312) 372-8822, fax (312) 372-1673
FILED DATE: 0118/2619 436 PM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 13 of 120 PagelD #:13

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, LAW DIVISION

ANDREA MARTINEZ
Plaintiff

Vv. NO,

)

)

)

)
ABDUROSHID HAKIM, )
INDIVIDUALLY AND AS AN )
AGENT/EMPLOYEE OF LOADWYZE +)
TRANSPORT INC., ABDUROSH! )
HAKIM, INDIVIDUALLY AND ASAN _ )
AGENT OF LOADWYZE TRANSPORT)
INC., and LOADWYZE TRANSPORT _—s+*):
INC., )
)

)

)

Defendants

JURY DEMAND

The undersigned demands a jury trial.

{siMichael T. Wierzbicki
Michael T, Wierzbicki
Horwitz, Horwitz, and Associates, LTD.
25 E, Washington, Suite 900
Chicago, IL 60602
Office: (312) 372-8822
Email: clmail@horwitzlaw.com
 

 

SHERIFF’S CERTIFICATE OF SERVICE
PERSONAL DELIVERY |

  

IN THECIRCUIT COURT OF COOK COUNTY Docket # 2019L010297

STATE OF ILLINOIS .
x Sheriff's Case # 19049519

 

ANDREA MARTINEZ,

PLAINTIFF

VS

LOADWYZE TRANSPORT INC ET AL,

DEFENDANT

 

x

 

STATE OF NEW YORK }

KINGS COUNTY } SS: |date on adv. screen

 

|, D. CHIN, Deputy Sheriff of the City and State of New York, authorized pursuant to my special duties to serve
process, hereby certify that: | am not a party to this action or proceeding and over 18 years of age. | further certify that
on 12/17/2019, at approximately 11:13 AM at NYC SHERIFF'S OFFICE 210 JORALEMON STREET RM 905 in the
borough of BROOKLYN, County of KINGS, | served the annexed: ALIAS SUMMONS, COMPLAINT AT
LAW,SUPREME COURT RULE 222(b) AFFIDAVIT upon ABDUROSHI HAKIM (REPRESENTATIVE FOR
LOADWYZE TRANSPORT INC.), in the following manner:

[XJ] PERSONAL DELIVERY

By delivering to and leaving with ABDUROSHI HAKIM (REPRESENTATIVE FOR LOADWYZE TRANSPORT INC.),
personally a true copy thereof, said person being known as the mentioned and described herein.

[X] DESCRIPTION:
Skin Complexion: MEDIUM, Gender: Male, Approx. Age: 33 years old,

Height: 5°10”, Weight: 180 Ibs, Hair Color: COVERED.

| understand that false statements made herein are punishable as a class A misdemeanor pursuant to Penal Law
§210.45.

SHERIFF OF THE CITY OF NEW YORK

 

JOSEPH FUCITO
Dated: 12/17/2019 A &
BY: &
D. CHIN
DEPUTY SHERIFF
SHIELD # 358

EXHIBIT

OFFICE OF THE SHERIFF OF THE CITY OF NEW YORK
210 JORALEMON STREET - ROOM 909
BROOKLYN, NY 11201

 
FILED DATE: 1/3/2020 4:44PM 20191010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 15 of 120 PagelD #:15

FILED
1/3/2020 4:44 PM

DORO OWN
30982 circu EER
COOK COUNTY, IL
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS — 20191010297

COUNTY DEPARTMENT, LAW DIVISION

ANDREA MARTINEZ,
Plaintiff,

v. No. 191010297
ABDUROSHID HAKIM,

INDIVIDUALLY AND AS AN
AGENT/EMPLOYEE OF LOADWYZE
TRANSPORT, INC., ABDUROSHI
HAKIM, INDIVIDUALLY AND AS AN
AGENT OF LOADWYZE TRANSPORT
INC., and LOADWYZE TRANSPORT, INC.

Nee” See” Sewer Sean Seeger? Newer” Nee? me? Mime Nema Nene” Sey Nee Smee See”

Defendants.
DEFENDANTS’ MOTION TO QUASH SERVICE OF SUMMONS

Defendants, ABDUROSHID HAKIM and LOADWYZE TRANSPORT, INC., by their
attorneys, THE HUNT LAW GROUP, LLC, hereby request this Honorable Court, pursuant to 735
ILCS 5/2-301, to quash the service of summons and complaint upon them by Plaintiff, ANDREA
MARTINEZ. In support thereof, Defendants state as follows:

INTRODUCTION

1. On September 18, 2019, Plaintiff, Andrea Martinez, filed a Complaint at Law
(“Complaint”) in the Circuit Court of Cook County, County Department, Law Division, for
personal injuries against Defendants arising out of a vehicular occurrence on July 25, 2019 at or
near Milepost 137 on U.S. Interstate 80 Westbound in the Township of New Lenox, County of
Will, State of Illinois. A copy of Plaintiff's Complaint is attached hereto and as part of Exhibit

A.

aie

EXHIBIT

 
FILED DATE: 1/3/2020 4:44 PM 20191010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 16 of 120 PagelD #:16

2. Plaintiff is alleging, inter alia, that at the time and place aforesaid, Defendant,
Abduroshid Hakim (“Hakim”) was operating a vehicle in his capacity as agent, servant and/or
employee of Defendant, Loadwyze Transport, Inc. (“Loadwyze”).

3. At all times relevant herein, Defendant Hakim, was and is a resident and citizen of
the State of New York, and the sole owner and operator of Loadwyze Transport, Inc. (See Affidavit
of Abduroshid Hakim, attached as Exhibit B).

4, At all times relevant herein, Defendant Loadwyze was and is a domestic business
corporation, incorporated in and having its principal place of business in the State of New York,
and having as its Registered Agent Defendant Hakim. (See Hakim Affidavit, Exhibit B).

5. On October 16, 2019, Defendant Hakim, by US Postal Service Certified Mail, #
7017304000007768635, received a letter from Plaintiff's counsel dated October 11, 2019 which
included: 1) a copy of the Summons and Complaint; 2) a Secretary of State “Affidavit of
Compliance for Service of Process on Non-Resident,” signed by Mary K. Wagner and dated
September 23, 2019; and 3) a September 26, 2019 letter from the Office of the Illinois Secretary
of State acknowledging receipt of $5.00 and confirming filing and service have been accepted by
the Secretary of State on September 26, 2109 in compliance with the provisions of 625 ILCS 5/10-
301 or 735 ILCS 5/2-203.1. A copy of the October 11, 2019 letter from Plaintiff's counsel with
attachments is attached as Exhibit A.

6. A copy of the Defendants’ envelope in which they received the summons and
complaint by Certified Mail is attached to the Affidavit of Abduroshid Hakim, Exhibit B.

ARGUMENT

PLAINTIFF’S ATTEMPTED SERVICE OF PROCESS UPON DEFENDANTS
PURSUANT TO 735 ILCS 5/10-301 IS IMPROPER

7. 625 ILCS 5/10-301 provides, in pertinent part:

2
FILED DATE: 1/3/2020 4:44PM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 17 of 120 PagelD #:17

Service of process on non-resident

(b) Service of such process shall be made by serving a copy upon the Secretary of State or

any employee in his office designated by him to accept such service for him, or by filing

such copy in his office, together with an affidavit of compliance from the plaintiff
instituting the action, suit, or proceeding, which states that this Section is applicable to the

proceeding and that the plaintiff has complied with the requirements of this Section, and a

fee of $5 and such service shall be sufficient service upon the person, if notice of such

service and a copy of the process are, within 10 days thereafter, sent by registered mail by
the plaintiff to the defendant, at the last known address of the defendant, and the plaintiff's
affidavit of compliance herewith is appended to the summons. (Emphasis added).

7. The Affidavit of Compliance for Service of Process on Non-Resident, signed by
Mary K. Wagner on September 23, 2019, attests to the following:

The undersigned makes this affidavit for the purpose of inducing the Secretary of State to
accept service of process on behalf of the named defendant herein...Further, these provisions
require notice of such service and a copy of the process to be sent by registered mail within
10 days by the plaintiff to the defendant within 10 days by the plaintiff to this defendant at
his/her last known address, with the plaintiffs Affidavit of Compliance appended to the
summons. (Emphasis added).

8. As shown on the envelope Defendant Hakim received on October 16, 2019,
Summons and Complaint were sent by certified mail, rather than registered mail. As such, the
service is improper and defective.

9. Plaintiff may assert the distinction as between certified mail and regular mail may
be an insignificant one, but the courts are nevertheless strident in their adherence to the procedural
requirements of serving process upon out-of-state residents, requiring strict compliance with
Section 10-301. Allied American Insurance Co. v. Mickiewicz, 124 Ill_App.3d 705 (ist Dist. 1984).

10. In Burton v. Autumn Grain Transport, Inc., 222 Ill.App.3d 755 (1 Dist. 1991), the
1% District squarely addressed the issue of whether service of summons and complaint to an out-

of-state resident by certified mail, rather than by registered mail, would be allowable pursuant to

Section 10-301. In Burton, the case involved a personal injury lawsuit suit arising from an
FILED DATE: 1/3/2020 4:44 PM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 18 of 120 PagelD #:18

automobile collision in Cook County and an out-of-state defendant moved to quash service of
process as he was served with summons by certified mail. The trial court held that plaintiff's
service of summons by certified mail met the procedural requirements of Section 10-301. On
appeal, however, the 1* District held otherwise, focusing on the plain language of the statute
requiring service only by registered mail. In Burton, the Court concluded:

...[1]f legislature had wanted service under section 10-301 of the Code to be effected by

certified mail it would not, as it does, specify that process must be achieved by registered

mail. We agree with the Seventh Circuit’s observation that “only a court with a power of
statutory revision could equate certified mail to ‘registered mail’ in a case which there was
no possible argument that the legislature had failed to anticipate a situation in which literal
compliance with the statute would be unduly, perhaps, senselessly, burdensome.” (citing

Johnson v Burken, 930 F.2d 1202 (7th Cir. 1991).

1]. Additionally, in Burton, even though the court found that the out-of-state defendant
had actual knowledge of the lawsuit, the statutory requirements by which he was to be served with
process nevertheless remained to be complied with. Burton at 759.

12. Based upon the foregoing, it is clear that plaintiff failed to adhere to the statutory
requirements in 635 ILCS 5/10-301 by attempting to serve process upon Defendants by certified
mail. Section 10-301 requires service of process only by registered mail.

WHEREFORE, Defendants, ABDUROSHID HAKIM and LOADWYZE TRANSPORT,

INC., request this Honorable Court to quash Plaintiff's purported service of summons and

complaint upon Defendants for the reasons set forth above.

Respectfully submitted,

THE HUNT LAW GROUP, LLC

 

By:  Patrick/C. Cremin
FILED DATE: 1/3/2020 4:44 PM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 19 of 120 PagelD #:19

Brian J. Hunt

Patrick C. Cremin

THE HUNT LAW GROUP, LLC
Attorneys for Defendants

10 S. LaSalle Street, Suite 1450
Chicago, IL 60603

(312) 384-2300 (phone)

pcrem@hunt-lawgroup.com
FILED DATE: 1/3/2020 4:44 PM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 20 of 120 PagelD #:20

a)

GI

PEOR WIDE HOR WEY © cesurere Lo ge

October 11, 2019

Abduroshi Hakim ee
1489 Shore Parkway APT. 3B
Brooklyn, NY 11214

RE: Andrea Martinez vy. Abduroshi Hakim individually and as agent/employed@f4 ¥: Starsnak
Leadwyze Transport. Inc, Zbigniew .!. Bednarz
Court Number: 19 L 10297 oo wee
Our File Number: 31209

D/A: 07/25/19
Dear Mr. Abduroshi Hakim:

Enclosed please find a copy of the Letter from the Office of the Secretary of State of
Illinois, a summons w/ affidavit of compliance of service on a non-resident, and a copy of
the complaint. Please forward these documents to your insurance carrier immediately.

Very truly yours,
HORWITZ, HORWITZ, AND ASSOCIATES, LTD.

Ll iibihe)..

Michael T. Viebact
MTW/mw
FILED DATE: 1/3/2020 4:44 PM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 21 of 120 PagelD #:21

 

 

CHEECH OF THE SKCRE TARY OF STATE

 

 

JL3SSH WHITT # Sccrotazry of Siate
September 26, 2019

Horwitz, Horwitz & Associates, LTd.
25 E, Washington, Suite 900
Chicago, IL. 60602

Dear Sir or Madam:

Copies of Summons(es), Complaint(s) at Law, and Affidavit(s) of Compliance
with proper fee(s) have been received on the following:

Andrea Martinez v. Abduroshi Hakim, #19 L 010294, Fee $5.00

Filing and Service have been accepted on 9/26/2019 in compliance with the
provisions of 625 ILCS 5/10-301 or provisions of 735 ILCS 5/2-203.1 as

applicable.
Sincerely,

Jesse White
Secretary of State

ALL INQUIRIES CALL:
(217)785-3096

Office of the General Counsel
298 Howlett Building
Springfield, IL 62756

JIW:f
Enclosure

 

100 W. Randolph St, Ste. 5-400
James R, Thompson Center
~ Chicago, If, 60601

(312) 814-2262 EXC2
FILED DATE: 1/3/2020 4:44 PM 2019L010297

PAG UIC. eevee OU rt Zt its

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 22 of 120 PagelD #:22

 

 

2120 ~ Served 2121 ~ Served FILED

2220 -- Not Served 222) ~Not Served 9/18/2019 4:38 PM

2320 ~ Served By Mail 2321 = Served By Mal! DOROTHY BROWN

2420 ~ Served By Publication 242] — Served By Publication CIRCUIT CLERK

Summons — Alias Summons - (06/28/18) CCG NOD! COOK COUNTY, IL
20191610297

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

 

ANDRBA MARTINEZ,
WPiasintiff)

¥. Case No, 20191010297
ABDUROSHID HAKIM individually and as agentfemployee
of Loadwyze Transport Inc,

ABDUROSHI HAKIM individually and as ageat/employes of
Loadwyzs Transport ino, and

LOADWYZE TRANSPORT INC,,

(Defendants)

Net Nant Nant Seat Namet Se Sil See Saat Seal Aye ec heat Snel rat

SUMMONS
To each Defendant: Abduroshi Hakim 1429 Shore Pkwy Apt. 3B, Brooklyn, NY 11214

YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of which is hereto attached, or
otherwise fils your appearance and pay the required fre within (30) days after sorvice of this Summons, not counting the day of
service. To file your answer or appearance you need access te the internet. Please yisit wwwcookcountvalerke feourtore to
initiate this process. Kiosks with internet access are available at ail Clerk’s Offices locations, Please refer to the last page of this
document for location information,

Ifyou fall to do ao, a Judgment by default may be entered against you for the relief requested In the complaint,

To the Officer: This summons must be returned by the officer or other person to whom it was given for service, with
endorsement of service und fees, IP any, immediately afler service. If service cannot be made, thls Summons shall be retumed so
endorsed. This Summons may not be served later than thirty (30) days after He date,

E-Fiting is now mandatory for documents in civil cases with Umited exemptions, To e-file, you must first create an
account with e-fliug service provider. Visit Jrttps://ellloJMinglseourts.goviservice-providers.htm to learn more and select
a service provider, If you need additional help or have trouble e-flling, visit

bitoiwww.Winolscourts cov/EAO/gethetn. asp.

 

Alty, Na: 04771 ‘Witness:
Alty Name: Michael T. Winrablekt

Atty, For PLAINTIFF ewe

Address: 25 E, Washington, Sulte 900 00 DOROTHY BROWN, Clerk of Court
Clty: Chicago States I, Zip: 60602

Telephone: 312-372-8822 Dats of Service:
Primary Emaiht clmaitg@thorwitelawcom (To be inserted by officer on copy left with Defendant or othgan
Secondary Email: sune@horwitzlaw.com -
Teetlary Email: cpcroen@borwitzlaw.com.

9/76/2019 4:35 PM DOROTHY BROWN

 

 

  
FILED DATE: 1/3/2020 4:44 PM 2019L010297

MiLoY VAC, wietevie corm Zu iwllues

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 23 of 120 PagelD #:23

CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

Richesd J Daley Center
50 W Washington
Chicago, TL 60602
District 2 - Skokie
5600 Old Orchard Red
Skokic, IL. 60077

District 3 - Rolling Meadows
2121 Euclid

Rolling Meadows, 1L 60008
District 4 - Maywood

1800 Maybrook Ave
Maywood, IL 60153

District 5 - Bridgeview
10220 S 76th Ave
Bridgeview, IL 60455

District 6 - Markham
16501 S Kedzie Plowy
Markham, TL 60428

Domestic Violence Court
555 W Harrison
Chicago, TL 60607

Juvenile Center Building

2245 W Ogden Ave, Rim 15
Chicago, IL, 60602

Criminal Court Buildi

2650 S California Ave, Rm 526
Chicago, IL 60608

Daley Center Divisions /Departments
Civil Division

Richard J Daley Center

50 W Washington, km 601
Chicago, IL. 60602

Hours: 830 am - 4:30 pm
Chancery Division

Richard J Daley Center

50 W Washington, Rm 802
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Domestic Relations Division
Richard J Daley Center

50 W Washington, Rm 802
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Civil Appeals

Richard J Daley Center

50 W Washington, Rm 801
Chicago, TL 60602 .
Hours: 8:30 am - 4:30 pm

Criminal Department
Richard J Daley Centex

50 'W Washington, Rm 1006
Chicago, IZ, 60602

Hours: 8:30 am - 4:30 pm
County Division

Richard J Daley Center

50 W Washington, Rm 1202
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Probate Division

Richard J Daley Center

50 W Washington, Rm 1202
Chicago, IL 60602

Hours; 8:30 am - 4:30 pm
Law Division

Ricbard J Daley Center

50 W Washington, Rm 801
Chicago, IL 60602

Hours: 8:30 ana - 4:30 pm
Traffic Division

Richard J Daley Centex

50 W Washington, Lower Level
Chicago, TL 60602

Hours; 8:30 am - 4:30 pm
FILED DATE: 1/3/2020 4:44 PM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 24 of 120 PagelD #:24

 

 

 

Affidavit of Compllanve for Service of Process on Non-resident

Yo elfecs services planes surve te Office of the Searstary ef State with 2 copies of the eummena, 2 copy of
the uniplaint and © fully exeeutad AMidavit of Gonipllanve, Feat $8.

 

Pursuant te Section 10-361 ef the {Ilinole Vehicle Cade (Ghapter 626, Section 6/10-804, Ials Cornplied Statutas,
Service of Preeses on Non-resident), the undersiqned etales that

4. Gam (plainiii/atiomey for plainttf} (n the tolls iia mane anes and es

ANDREA MARTINEZ ya, MmbeaployeoetLondwyeo Tasrpart ly aorsro10295
Fee Remand Plaine Gaiaagens to ba Canad

2, ‘this cause of sotion exises from the use and operation, by the defendant to be served or his duly authorized
agent of employea, of a vehicle ever or upon the highways of the State of lIinole, which resulted in damage
of lose te the person oF proparty of (HEMSeAEeaicllent of the underelgnad). (Strike inapplicable term.)

3 nee be ssived through the Secretary of State fale under one ef the following: (check appropri

   

  
 

a) { ] Attho time of the accident the defendant was and remains @ non-resident of this state, or

b) [ J Wee a resident of this etnte at the time the cause of action arose but hes subsequantly become a
ronwresidant of thie state, or

6) 0} Atthe dme the eaues ef action arose, the vehicle wae owned by @ non-resident and was belng oper
ated over and upon the highways of tile stete with he owner's exprese or impliled permlsaion,

4, The undereigned makes this affidavit for the purpose of Inducing the Sacratary of Stale to accep! service of
process on behalf of tha named defendant harelp according & the provisions ef Section 10-301 of the Mnels
Vehicle Code, These provisions are applicable to the inetant aroceeding, The undsrelgned has complied with
and will conthrue to comply with all ef the raquiraments efeatd Section. Furlver, these provisions require netics
of auch service end 2 copy of the process fo be sent by regiaterad mall within 10 days by the plaintiff to the
dafandant at hisiher leet inown address, with the plaintiff's Alidavit of Compllanes appended to the summons,

& The undersigned le aware that any pereen Insiltuting any action, eult er proceeding who usas Seotian 10-
804 of the Iinols Vehiole Cede to affect earvise of process, shall be Nahie for atiomay’s fees and coats of
the defendant if the court finde that the person Instituting the action knew or should have known that
this eeetlon ls not appileable for effecting service In such getion.

‘The undaraigned THs, ve Ofaspg.
Baie

 

    

 

Piinied by euthorly ef the State of nels, Desamber 2004 o | = B68
FILED DATE: 1/3/2020 4:44 PM 2019L010297

FILED DATE: 9/18/2019 4:38 PM 20181010207

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 25 of 120 PagelD #:25

12-Person Jury to

FILED

9/18/2019 4:36 PM
DOROTHY BROWN
CIRCUIT CLERK

COOK COUNTY, IL
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS soo oto297

COUNTY DEPARTMENT, LAW DIVISION
8627138

ANDREA MARTINEZ

Plaintiff

¥. No. 20191010287

)

)

)

)
ABDUROSHID HAKIM, )
INDIVIDUALLY AND AS AN )
AGENT/EMPLOYEE OF LOADWYZE +)
TRANSPORT INC., ABDUROSHI )
HAKIM, INDIVIDUALLY AND ASAN )
AGENT OF LOADWYZE TRANSPORT)
INC., and LOADWYZETRANSPORT —)
INC., )
)

)

)

Defendants
COMPLAINT AT LAW

NOW COMES the Plaintiff, ANDREA MARTINEZ, by her attorneys, HORWITZ,
HORWITZ AND ASSOCIATES, LTD., and complaining of the Defendants,
ABDUROSHID HAKIM, INDIVIDUALLY AND AS AN AGENT OF LOADWYZE 7
TRANSPORT INC., ABDUROSHI HAKIM, INDIVIDUALLY AND AS AN AGENT
OF LOADWYZE TRANSPORT INC, and LOADWYZE TRANSPORT INC., alleges as
follows:

1. That on or approximately July 25, 2019, Defendant Abduroshid Hakim was

operating a motor vehicle on I-80 Westbound at or near Milepost 137 in the

Township of New Lenox, County of Will, and State of Illinois.
FILED DATE: 1/3/2020 4:44 PM 2019L010297

FILED DATE: 6/18/2019 4:36 PM 20191010287

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 26 of 120 PagelD #:26

. That on or approximately July 25, 2019, Defendant Abduroshi Hakim was

operating a motor vehicle at or near Milepost 137 on 1-80 Westbound in the

Township of New Lenox, County of Will, and State of Hlinois,

. That at all times relevant hereto, the person identified on Illinois Traffic Crash

Report 05-19-02022 as Abduroshi Hakim was Abduroshid Hakim.

. That on or approximately July 25, 2019, the vehicle driven by Defendant

Abduroshid Hakim had affixed to its door USDOT Number: 3142871.

. Atall times relevant hereto, Loadwyze Transport Inc. operated pursuant to

USDOT Number 3142871.

. Atthe time and place aforesaid, the vehicle driven by Defendant Abduroshid

Hakim was placarded Loadwyze Transport Inc.

. Atall times relevant hereto, Defendant Abduroshid Hakim was the Registered

Agent of Loadwyze Transpott Inc.

. That on or approximately July 25, 2019, Defendant Loadwyze Transport Inc. was

operating a motor vehicle on I-80 Westbound at or near Milepost 137 in the
Township of New Lenox, County of Will, and State of Illinois.

, That on or approximately July 25, 2019, Defendant Abduroshid Hakim operated

the motor vehicle on I-80 Westbound at or near Milepost 137 under authority

issued to Loadwyze Transport Inc.

10. That at the time and place aforesaid, Defendant Abduroshid Hakim operated the

vehicle in his capacity as agent, servant and/or employee of Loadwyze Transport

Inc.

 
FILED DATE: 1/3/2020 4:44 PM 20191010297

FILED DATE: 9/18/2018 4:36 PM 20181010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 27 of 120 PagelD #:27

11. That at the time and place aforesaid, Defendant Abduroshid Hakim operated the
vehicle as agent, servant and/or employee of a person or entity other than
Defendant Loadwyze Transport Inc.

12. That on or approximately July 25, 2019, Yolanda Delgado was operating a motor
vehicle on I-80 Westbound at or near Milepost 137 in the Township of New
Lenox, County of Will, and State of Illinois.

13. That at the aforesaid time and place, Plaintlff Andrea Martinez was a passenger in
the motor vehicle operated by Yolanda Delgado.

14. That at said time and place, the front of the vehicle operated by Defendant
Abduroshid Hakim struck the rear of the vehicle occupied by Plaintiff Andrea
Martinez,

{5, That at ssid time and place, after striking the vehicle occupied by Plaintiff Andrea
Martinez, the vehicle operated by Defendant Abduroshid Hakim struck
construction barrels on the roadway.

16, That at said time and place, after striking the vehicle occupied by Plaintiff Andrea
Martinez, and after striking construction barrels on the roadway, the vehicle
operated by Defendant Abduroshid Hakim struck a vehicle operated by Max
Poloski,

17. That at all times relevant hereto, Defendant Abduroshid Hakim, individually
and/or as agent of Loadwyze Transport Inc, was permitted to operate the vehicle
he operated at the time of the collision with Plaintiff Andrea Martinez.

{8. That the aforesaid Defendants had a duty to exercise reasonable care for the safety

of the Plaintiff.
FILED DATE: 1/3/2020 4:44 PM 2019L010297

FILED DATE: 9/18/2019 4:36 PM 20191.010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 28 of 120 PagelD #:28

19, That the aforesaid Defendants were then and there guilty of one or more of the

following acts and/or omissions:

a)

b)

d)

g)

h)

Drove said vehicle at a speed that was greater than reasonable and proper with
regard to traffic conditions and the use of the highway, in violation of 625
TLCS 5/1 1-601 of the Illinois Compiled Statites;

Drove said vehicle at a speed which endangered the safety of persons or
property, in violation of 625 ILCS 5/11-601 of the Ulinois Compiled Statutes;
Followed PlaintifPs vehicle more closely than was reasonable and prudent,
having due regard for the speed of said vehicle and the traffic upon and the
condition of the highway, in violation of 625 ILCS 5/11-710 of the Illinois
Complied Statutes;

Drove said vehicle without brakes adequate to control its movement, and to
stop and hold in, in violation of 625 ILCS 5/12-301 of the Illinois Complied
Statutes;

Failed to sound the horn on said vehicle so as to give warnings of its
approach, in violation of 625 ILCS 5/12-601 of the Illinois Complied Statutes;
Failed to see and observe Plaintiff's vehicle when it could and should have
been seen and observed;

Failed to decrease speed of said vehicle so as to avoid colliding with
Plaintiff's vehicle;

Failed to stop said vehicle in time to avoid said collision, although Defendant
saw, or should have seen, that it was impending and had ample time and

opportunity to avoid it;
FILED DATE: 1/3/2020 4:44 PM 20191010297

FILED DATE: 9/18/2019 4:36 PM 201981010207

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 29 of 120 PagelD #:29

i) Failed to adjust their speed or take other evasive action in order to avoid an
imminent collision in violation of 625 ILCS 5/11-601;

j) Failed to decrease speed when special hazard exists with respect to other
traffic or by reason of weather or highway conditions, in violation of 625
ILCS 5/11-601;

k) Failed to keep a proper lookout for other traffic on the roadway;

1} Failed to maintain the brakes of said vehicle;

m) Negligently entrusted the vehicle to Abduroshid Hakim, individually and/or as
an agent of Loadwyze Transport Inc.;

n) Negligently hired Abduroshid Hakim;

0) Negligently trained Abduroshid Hakim;

p) Negligently supervised Abduroshid Hakim; and

q) Was otherwise negligent.

20, That Plaintiff was injured.

2). That one or more of the aforesaid acts or omissions constituting legal misconduct

of the Defendants was a proximate cause of said occurrence and Plaintiff's

personal injuries as hereinafter mentioned,

22. That as a direct and proximate result of one or more of the aforesaid acts and/or

omissions of the Defendants, the Plaintiff then and there sustained severe and
permanent injuries, both internally and externally, and was and will be in the
future hindered and prevented in whole or in part from attending to usual duties
and affairs, and has lost and in the future will lose, the value of that time, and has

suffered a loss of earning capacity, as aforementioned, Further, that the Plaintiff

 
FILED DATE: 1/3/2020 4:44 PM 20191010297

FILED DATE: 9/18/2019 4:36 PM 201910710287

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 30 of 120 PagelD #:30

also suffered great pain and anguish both in mind and body, and will in the future

continue to so suffer; the Plaintiff further cxpended and became liable for and will

in the future expend and become liable for large sums of money for medical care

and services endeavoring to become healed and cured of said injuries.
WHEREFORE, the Plaintifi(s) demand judgment against the Defendant(s) in a dollar
amount to satisfy the jurisdictional limitation of this court, and in such additional

amounts as the Court shall deem proper, plus the costs of this actions,

és/Michael T, Wierzbicki
Michael T. Wierzbicki

Horwitz, Horwitz, and Associates, LTD.
25 E. Washington, Suite 900

Chicago, IL 60602

Office: (3 12} 372-8822

Email: clmaii@horwitzlaw.com

 

 
FILED DATE: 1/3/2020 4:44 PM 2019L010297

FILED DATE: 9/18/2018 4:36 PM = 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 31 of 120 PagelD #:31

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, LAW DIVISION

ANDREA MARTINEZ
Plaintiff

Vv. NO.
ABDUROSHID HAKIM,
INDIVIDUALLY AND AS AN
AGENT/EMPLOYEE OF LOADWYZE
TRANSPORT INC., ABDUROSHI
HAKIM, INDIVIDUALLY AND AS AN
AGENT OF LOADWYZE TRANSPORT
INC., and LOADWYZE TRANSPORT
INC.,

Net Nemel Nert Semel Smet Nett anal Mart” Senetl Seal Sasi Neil Saget Swed Somat Sage Soaet

Defendants
0 RULE 222(h) AFFIDAVIT
1, The undersigned, Michael T. Wierzbicki, does hereby state under oath and under
penalty of perjury:
2, My name is Michael T. Wierzbicki
3. Lrepresent the Plaintiff in the above-captioned case.
[have conducted an investigation into this case.

The Plaintiff is seeking damages in excess of $50,000.00

Aw SF

FURTHER AFFIANT SAYETH NOT

/sfMichael T. Wierzbicki
Michael T, Wierzbicki

HORWITZ, HORWITZ AND ASSOCIATES, LTD.
Attomeys at Law

25 E, Washington, Suite 900

Chicago, Hlinois 60602

(312) 372-8822, fax (312) 372-1673
FILED DATE: 1/3/2020 4:44 PM 2019L010297

FILED DATE: 0/18/2019 4:36PM 201910102907

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 32 of 120 PagelD #:32

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, LAW DIVISION

ANDREA MARTINEZ
Plaintiff

ve NO.

)

)

)

)
ABDUROSHID HAKIM, )
INDIVIDUALLY AND AS AN )
AGENT/EMPLOYEE OF LOADWYZE +?)
TRANSPORT INC., ABDUROSHI }
HAKIM, INDIVIDUALLY AND AS AN)
AGENT OF LOADWYZE TRANSPORT )
INC. and LOADWYZE TRANSPORT __)
INC., )
)

)

)

Defendants

JURY DEMAND
The undersigned demands a jury trial.

/s/Michael T. Wierzbicki
Michael T, Wierzbicki
Horwitz, Horwitz, and Associates, LTD.
25 E, Washington, Suite 900
Chicago, IL 60602
Office: (312) 372-8822
Email; clmail@horwitzlaw.com
FILED DATE: 1/3/2020 4:44 PM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 33 of 120 PagelD #:33

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT. LAW DIVISION

ANDREA MERTINEZ.
)

Plaintiff, )

)

v ) No. 191010297
)

ABDUROSHID HAKIM. )
INDIVIDUALLY AND AS AN )

_ AGENT/EMPLOYEE OF LOADWYZE )
_ TRANSPORT, INC., ABDUROSHI )
_HAKIM, INDIVIDUALLY AND AS AN )
AGENT OF LOADWYZE TRANSPORT )
INC., and LOADWYZE TRANSPORT. INC. )
)

Defendants.

AFFIDAVIT OF ABDUROSHID HAKIM

I, Abduroshid Hakim, attest to the following:

1. My name is Abduroshid Hakim. I am a named defendant to this action and am personally
familiar with the facts contained herein. If called as a witness, I could and would give
competent testimony with respect to such matters;

, 2. Tam over the age of 18;
_ 3. Lam a resident of the borough of Brooklyn, New York City, Kings County, the State of

New York and was such on July 25, 2019;

   
 
 
 

: 4. Iam the President of and Registered Agent for Load v ry
| 5. Loadwyze Transport, Ino. is a Domestic Business C Mp ration, ince
- 2014 in the State of New York: ee
6 On October 16, 2019; i eveive

 
FILED DATE: 1/3/2020 4:44 PM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 34 of 120 PagelD #:34

address for Loadwy ze Transport. Loc. for the New York Department of State, Division of
Corporations. The delivers was by Certified Mail through the United States Postal
Service (SPS). A copy of the front of the envelope is attached to this Affidavit, having

USPS Certified Mail # 7017304000007768635,

sa

. Contained in the envelope was a cover letter from Plaintiff's law firm, dated October 11,
“019. with the following attachments: 1) September 26, 2019 letter from the Office of the
Secretary of State. State of Illinois. receipt of Plaintiff's Summons and Complaint, receipt
of $5.00 fee. confirming filing and service was accepted on September 26, 2019; 2)
Summons and Plaintiff's Complaint at Law; and 3) Affidavit of Compliance for Service

of Process on Non-Resident. dated September 23. 2019.
] attest under penalty of perjury that the foregoing is true and correct.

Executed January 2. 2020 in Brooklyn. New York.

A kaj

ABDUROSHID HAKIM

pees , eh \
NOTARY PUBLIC na .

| ole Stata of New York
tary Publio, S| w York
Gol NOuetied in Rishmond County .
No, O1KA6201882 ,
' My Commission Expires 10/18/20 2.¢ }

Fauuer, §, 2020

Lae”

4s
. ff
ate eee
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 35 of 120 PagelD #:35

SSeS

ee ee

First _Class Mail '
HeW SSeiD S414

 

Z6ZOLOIGLOZ = Wd bv OZOZ/E/I ‘-ALVd GAs

 

 

 

     

 

WOO"MBIZUMIOH * £491L-228 (ZL8)4d * ZZ8B-Z2E (ZLEld
20909 11 OBe9149 006 SIINg "JeeIG UO WBUIYSsEM 1Se3.97

spony? ZLIMMOH ZLIMYOH

 

        

: Sa -000-9-ONRL Nd 910E APN") F968 trod Sat
SE9@ 91220 OBO8 PhHE 2p
_ Gactay BORIS WEY JOJEURIL) JONLINN BORIY “Zz

eels merSEL cs son sz re av coe
eas rene i whips en
gsi (Sena wes LSAT:
ae i : 4 “| PH]
eres a] epemenev ety +,
sapere “a |] seer 6m oh hm

ETL wetaned ety uc semuppe pie ents mek
ee “E PuR Z| wala MedION »

meee

 

 

 
  

brelap

OFFICE OF THE SECRETARY OF STATE

JESSE WHITE « Secretary of State

January 07, 2020

Horwitz, Horwitz & Associates, Ltd

25 E. Washington ST., Ste. 900
Chicago, IL 60602

Dear Sir or Madam:

Copies of Summons(es), Complaint(s) at Law, and Affidavit(s) of Compliance

with proper fee(s) have been received on the following:
Andrea Martinez v. Abduroshid Hakim, #19 L 10297, Fee $5.00

 

|dateon adv. screen

 

Service has been accepted on 1/7/2020 in compliance with the provisions of
625 ILCS 5/10-301.All inquiries should be made to (312) 814-3154.

Sincerely,

Qeeece VRLE

Jesse White
Secretary of State

JW:ae
Enclosure

Lace
Horwild,

Necuatn 2 ih
Porwid, & ASSOC,

 

100 W. Randolph St., Ste. 5-400
James R. Thompson Center
Chicago, IL 60601
(312) 814-2262

EXHIBIT

_b

 

 
4

Case: 1:20-cv-00352 Document #: 1 Fileck-6t/t6/20-Page-3+0f 120 PagelD #37

2120=Served — 2121 —Served FILED

2220 ~ Not Served 2221 ~ Not Served 4/6/2020 11:33 AM

2320-- Served By Mail 2321 = Served By Mail DOROTHY BROWN

2420 ~ Served By Publication 2421 ~ Served By Publication CIRCUIT CLERK

Summons = Alias Summons (06/28/18) CCG NOO1 COOK COUNTY, IL
20191.010297

 

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

 

ANDREA MARTINEZ
(Plaintiff)
v.

ABDUROSHID HAKIM individually and as agent/employee
of Loadwyze Transport Inc,
ABDUROSHI HAKIM individually and as agent/omployee of

Loadwyxe Transport Inc., and
LOADWYZE TRANSPORT INC,,

Case No. 19 L 10297

 

W@efendants)

Ft Seal Seal Senet “nae Set Sg eget Sat! Seat Megat cca Senet! Snel ag

rms

|

To each Defendant: Abduroshi Hakim 1489 Shore Pkwy Apt. 3B, Brooklyn, NY 11214

YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of which is hereto attached, or
otherwise file your appearance and pay the required fee within (30) days after service of this Summons, not counting the dey of
service, To file your answer or appearance you need access to the intemet. Please vist

initiate this process, Kiosks with intemet access are available at all Clerks Office locations, Please refer to the fast page itis
document for location information.

 

If you fall to do so, a Judgment hy default may be entered against you for the rellef requested in the complaint.

To the Officer: This summons must be retuned by the officer or other person to whom it was given for service, with
endorsement of service and fees, if any, immediately after service. If service cannot be made, this Summons shall be returned so
endoraed. This Summons may not be served later than thirty (30) days after its date.

E-Fillng is now mandatory for documents in clvil cases with Himtted exemptions. To e-file, you must first create an
account with e-filing service provider. Visit http rvice-p ws.him ¢o learn more and select
a service provider, Ifyou need additional help or have trouble enfling, ‘visit

httoe/www,iMinolscourts cov/FA O/acthelp.asp.

 

4/6/2020 11:33 AM DOROTHY BROWN
Atty. No: 04771 Witness:

Atty Name: Michael T. Wierzbicki

Atty. For, PLAINTIFF

Address: 25 B. Washington, Suite 900

City: Chicago, Stote: 1, Zip ,60602

Telephone: 312-372-8822 00, Date of Service:
Primary Email: clmaii@honviiziaw.com (To be inserted by officer on copy left with Defendant or other person):
Secondary Email: sune@horwitzlaw.com

Tertiary Email: cormen@horwitziaw.com

 

 

 
: Case: 1:20-cv-00352 Document #:t Fied-6t/t6?2e:

2120 Served 2121 ~Served FILED

2220 ~ Not Served 2221 —Not Served 1/8/2020 11:33 AM

2320 ~ Served By Mail 2321 = Served By Mail DOROTHY BROWN.

2420 — Served By Publication 2421 ~ Served By Publication CIRCUIT CLERK

Summons ~ Alias Summons (06/28/18) CCG NO01 COOK COUNTY, IL.
20191010207

 

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

 

ANDREA MARTINEZ }
(Plaintiff) }
v. ) Case No. 19 1, 10297
)
ABDUROSHID HAKIM individually and as agent/employee —_) ies
of Loadwyze Transport Inc, ) PET Date ype
ABDUROSHI HAKIM individually and as agentemployee of |) See HwPE
Loadwyxe Transport Inc,, and )
LOADWYZE TRANSPORT INC., ) JAN
} 0 7 2029
(Defendants) ) A few
) Py
ALIAS SUMMONS

To each Defendant; Abduroshid Hakim 1489 Shore Pkwy Apt. 3B, Brooklyn, NY 11214

YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of which Is hereto attached, or
otherwise file your appearance and pay the required fee withia (30) days after service of this Summons, not counting the day of
service, To file your answer or appearance you need access to the intemet. Please visit www.cookcountyclerkofcourt.org to
initiate this process. Kiosks with intemet access are available at all Clerk's Office locations, Please refer to the last page of this
document for location information.

Ifyou fall to do so, a Judgment by default may be entered against you for the rellef requested In the complaint,

To the Officer; This summons must be retumed by the officer or other person to whom it was given for service, with
endorsement of service and fees, if any, immediately after service. [fservice cannot be made, this Summons shall be returned so
endorsed, This Summons may not be served later than thirty (30) days after its date.

E-Filing is now mandatory for documents in civil cases with Umited exemptions, To e-file, you must first create an
account with e-flling service provider. Visit htins://efite a, gov/aervite-1
service p

 
 
  

a

   

Atty. No: 0477]
Atty Name: Michael T. Wierzbicki

Atty, For: PLAINTIFF
Address: 25 E, Washington, Suite 900

Clty: Chiengo State: I. Zipang
Telephone: 312-372-8822 Date of Service:
Primary Boalt: ofmail@horwitzlaw.com (To be inserted by officer on copy left with Defendant or other person);
Secondary Email: suns@horwitziaw.com

Testlary Email: cormen@horwitziaw.com

 

 

 
 

Case: 1:20-cv-00352 Document #: 1 Filed: 62/46/20-Page-39-0f 120 PagelD #:39

 

 

 

Affidavit of Compliance for Service of Process on Non-resident

To effect service: please serve the Office of the Secretary of State with 2 copies of the summons, 1 copy of
the complaint, and a fully executed Affidavit of Compliance. Fee: $5.

 

Pursuant to Section 10-301 of the Illinois Vehicle Code (Chapter 625, Section 5/10-301, Illinois Compiled Statutes,
Service of Process on Non-resident), the undersigned states that:

1. lam (plaintifffattorney for plaintiff) in the following named case:

ackin VS. Noducosh: Loken No. 2OrVh /0297

First Named Plaintiff . Defendant to be Served

2. This cause of action arises from the use and operation, by the defendant to be served or his duly authorized
agent or employee, of a vehicle over or upon the highways of the State of Illinois, which resulted in damage
or loss to the person or property of (ae-taderigned/client of the undersigned). (Strike inapplicable term.)

3. The defendant to be served through the Secretary of State falls under one of the following: (check appropri-
ate box)

a) Ny At the time of the accident the defendant was and remains a non-resident of this state, or

b) [ ] Was a resident of this state at the time the cause of action arose but has subsequently become a
norrresident of this state, or

c) [ ] Atthe time the cause of action arose, the vehicle was owned by a non-resident and was being oper-
ated over and upon the highways of this state with the owner's express or Implied permission.

4. The undersigned makes this affidavit for the purpose of inducing the Secretary of State to accept service of
process on behalf of the named defendant herein according to the provisions of Section 10-301 of the Illinois
Vehicle Code. These provisions are applicable to the instant proceeding. The undersigned has complied with
and will continue to comply with all of the requirements of said Section. Further, these provisions require notice
of such service and a copy of the process to be sent by registered mall within 10 days by the plaintiff to the
defendant at his/her last known address, with the plaintiff's Affidavit of Compliance appended to the summons.

5. The undersigned Is aware that any person Instituting any action, suit or proceeding who uses Section 10-
301 of the Illinois Vehicle Code to effect service of process, shall be liable for attorney’s fees and costs of

the defendant if the court finds that the person instituting the action knew or should have known that |

this section is not applicable for effecting service in such action.

The undersigned affirms, under penalties of perjury, that the facts stated herein are true.

 

 

 

ch /- 7-20200
‘Signature of Affiant Date
Subscribed befgre me this |" day of Nanay, 209,20, oe
~ WP Lorre PB PAPPPIP A WAPI
Ma Td a. 7 OFFICIAL SEAL
7 C7 Wotary Pubic ALISSA LAPORE
\ re : NOTARY PUBLIC - STATE OF ILLINOIS
MY COMMISSION EXPIRES:14/16/20 3

 

Printed by authority of the State of Illinols. December 2004 — 1 -- EX-3
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 40 of 120 PagelD #:40

RPRMMSRnSee ness tate rreSte nse cee ere eee

JOLIET
20090 MCDONOUGH ST
JOLIET, Il. 60496-9998
163966~-0436
(800) 275-8777
01/14/2020 04:1

 

 

DocMIr 9.75x12.25 2 51.89 $3.78
First-Class Maile 1 .
Large Envelope
(Domestic)
(BROOKLYN, NY 11214)
(Weight:0 Lb 4.00 02)
(Estimated Delivery Date)
(Friday 01/17/2020)
Registered: $12.95
(Amount $100.00}
(USPS Registered Mail #)
(RE248709267US)
First-Class Mail® 1
Large Envelope
(Domestic)
(BROOKLYN, NY 11214)
(Waight:0 Lb 4.00 02)
” (Estimated Delivery Date)
. {Friday 01/17/2020)
Registered $12.95
(Amount :$100 .00)
{USPS Registered Mail 4)
(RE248709275US)

$1.45 $1.45

| DateStamp
la

istered No. 75S oN GQ

Registe! REDS OT aaim a Fon fg a6

reromer—Frostage $ - g4 45

cnices bes (OS Ke

     
       

  

 

To Be Completed
By Post Office

Must Declare
(Paivatie $100.00
¢ (OD1Cc

     

     
  

 
 

Print)

bg

Customer
fo Be Completed By
Hgase

red Me s.com
oe Re ite at www.USP
Peal 201 oon 7590.07 OO mation, visit our webs!

For domestic

 
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 41 of 120 PagelD #:41

HORWITZ HORWITZ & Associates Mitchell W. Horwitz
Clifford W. Horwitz

Marc A. Perper

Jay R. Luchsinger

Wayne L. Newman

Michael T. Wierzbicki

Mark Weissburg

Michael D. Carter

Michael A. Silverman

Thomas Kelliher

January 14, 2020 Tyler D. Berberich
Mr. Abduroshi Hakim . O. Randolph Bragg
1489 Shore Pkwy, Apt. 3B Thomas A. Kelliher
Brooklyn, NY 11214 Nicole A. Morrison
° David J, Starshak
RE: Andrea Martinez vy. Abduroshi Hakim individuall and as agent/em loyee'o _ “orinen

Loadwyze Transport. Inc.
‘ Matthew Cannon .

Court Number: 19 L 10297
Our File Number: 31209
D/A: 07/25/19

Daniel A. DeBias
Steven J, Costello
Christopher O’Shea

Dear Mr. Abduroshi Hakim:

The Illinois Secretary of State has accepted service of the enclosed summons and
complaint. Please furnish these documents to your insurance carrier and/or legal counsel

at your earliest convenience.
Very truly yours,

ah, HORWITZ, AND ASSOCIATES, LTD,

bd wet

Michael hela
MTW/mw

Hy HorwitzLaw.com ; 25 E Washington Street Tott Free 800-594-7433
: Suite 900 Chicago 312-372-8822
Chicago, IL 60602 Fax 312-372-1673

EB =

 
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 42 of 120 PagelD #:42

 

-2120—Served — 2121 —Served FILED

2220 = Not Served 2221 ~ Not Served 4/8/2020 11:33 AM

2320~ Servad By Mail 2321 = Served By Mall DOROTHY BROWN

2420~ Served By Publication 2421 = Served By Publication CIRCUIT CLERK

Summons ~ Alias Summons : (06/28/18) CCG N00] COOK COUNTY, IL
20191010297

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

 

ANDREA MARTINEZ }
)
(Plaintiff) )
)
ve ) Case No. 19 2, 10297
L )
ABDUROSHID HAKIM individually andss agent/employee —) JE
of Loadwyze Transport Inc, ) nt SED
ABDUROSHI HAKIM individually and as agentiemployee of) ECR = Wy 7
Loadwyxe Transport Inc., and ) AES a
LOADWYZE TRANSPORT INC., } AN STATS
) _ OP beg
(Defendants) ) Alen ...
) wad OG

ALIAS SUMMONS
To each Defendant: Abduroshi Hakim 1489 Shore Pkwy Apt. 3B, Brooklyo, NY 11214

YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of which is hereto attached, or
otherwise file your appearance end pay the required fee within (30) days after service of this Summons, not cownting the day of
service, To file your answer or appearance you need avcess to the Intemet. Please yisit wwwvookgountyclerkofcourt.org to
initlate this process, Kiosks with internet access are avallable at all Clerk's Office locations, Please refer to tho ast page of this

document for location information,
Ifyou fall to do so, a Judgment by default may be entered against you for the rellof requested In the complalnt.

To the Officer; This summons must be returned by the officer or other person to whom it was given for service, with
endorsement of service and fees, if any, immediately after service. If service cannot be made, this Summons shall be returned $0

endorsed. This Summons may not be served later than thirty (30) days alter Its date.

E-Filing ls now mandatory for documents fn elyll caste with linlted exemptions, To e-file, you must first create an
account with e-fliing service provider. Visit htins ell rvico idors to learn more and select
agervice provider, Ifyou need addiilonal hetp or have trouble evfiling, visit

 

 

 

 

 

 

Hh nolscourts, at
4/6/2020 14:33 AM DOROTHY BROWN
Atty. No: 04771 a ‘Witness:
Peutils
Aty Name: Michee!. Wierzbicki _ ra
Atty. For: PLAINTIFF a *
Address: 25.8, Washington, Suite 900 DOR Laliue of Court
ep Ky
Clty: Chicago” Stotes J, Zips60602 Counts;
Telephone: 312-372-8822 . Date of Service:
Primary Emall: clmall@horvitzlaw.com (To be inserted by officer on copy left with Defendant or ather person):

Seoondary Emil: aura @horwitzlawcom
Tertiary Email; commen@horwitzlaw.com

 
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 43 of 120 PagelD #:43

 

 

 

Affidavit of Compliance for Service of Process on Non-resident

To effect service: please serve the Office of the Secretary of Stata with 2 coples of the summons, 1 copy of
the complaint, and a fully executed Affidavit of Compliance. Fee: $5.

 

Pursuant to Section 10-301 of the Illinois Vehicle Code (Chapter 625, Section 5/10-304, Illinols Compiled Statutes,
Service of Process on Non-resident), the undersigned states that:

1.

| am (plaintifffattorney for plaintiff) in the following named case:

Bndova WMoackiner. VS. Noduicesh! Nha Vsan No. QOL /0297

Firet Named Plaintiff . Defendant to be Served

This cause of action arises from the use and operation, by the defendant to be served or his duly authorized
agent or employee, of a vehicle over or upon the highways of the State of Illinois, which resulted In damage
or loss to the person or property of (ae-aderigned/client of the undersigned). (Strike Inapplicable term.)

The defendant to be served through the Secretary of State falls under one of the following: (check appropri-
ate box)

a) [J At the time of the accident the defendant was and remains a non-resident of this state, or

b) [ ] Wasa resident of this state at the time the cause of action arose but has subsequently become a
non-resident of this state, or

c). [ ] Atthe time the cause of action arose, the vehicle was owned by a non-resident and was being oper-
ated over and upon the highways of this state with the owner's express or Implied permission.

The undersigned makes this affidavit for the purpose of Inducing the Secretary of State to accept service of
process on behalf of the named defendant herein according to the provisions of Sectlon 10-301 of the Illinois
Vehicle Code. These provisions ate applicable to the Instant proceeding. The undersigned has complied with
and will continue to comply with all of the requirements of sald Section. Further, these provisions require notice
of such service and a copy of the process to be sent by registered mail within 10 days by the plaintiff to the
defendant at his/her last known address, with the plaintiff's Affidavit of Compliance appended to the summons.

The undersigned Is aware that any person Instituting any action, suit or proceeding who uses Section 10-
301 of the {illinois Vehicle Code to effect service of process, shall ba liable for attorney's fees and costs of
the defendant If the court finds that the person instituting the actlon knew or should have known that ,
this section is not applicable for effecting service in such action.

The undersigned affirms, under penalties of perjury, that the facts stated herein are true.

a K tear 1+ 7- 2020

/Sionature of Affiant Date

     

OFFICIAL SEAL

 

a) me this He day of Sanacy 209, ) 20.
/\

 
  

 

_ AUSSA LAPORE ,
Bares NOTARY PUBLIC - STATE OF ILLINOIS $
MY COMMISSION EXPIRES 4/16/20 $

  

Printed by authority of tha State of ilinols. Decamber 2004 — 1 —- EX-3

 
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 44 of 120 PagelD #:44
12-Person Jury

FILED

9/18/2019 4:36 PM
DOROTHY BROWN
CIRCUIT CLERK

COOK COUNTY, IL
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS 50191.010297

COUNTY DEPARTMENT, LAW DIVISION
6627138
ANDREA MARTINEZ

)
)
Plaintiff )
v. . No, 2019L010297
)
ABDUROSHID HAKIM, )
INDIVIDUALLY AND AS AN )
AGENT/EMPLOYEE OF LOADWYZE )
TRANSPORT INC., ABDUROSHI }
. HAKIM, INDIVIDUALLY AND AS AN _ )
AGENT OF LOADWYZE TRANSPORT _ )
INC., and LOADWYZE TRANSPORT )
INC., )
)
)
Defendants )
COMPLAINT AT LAW
NOW COMES the Plaintiff, ANDREA MARTINEZ, by her attorneys, HORWITZ,
HORWITZ AND ASSOCIATES, LTD., and complaining of the Defendants,
ABDUROSHID HAKIM, INDIVIDUALLY AND AS AN AGENT OF LOADWYZE
TRANSPORT INC., ABDUROSHI HAKIM, INDIVIDUALLY AND AS AN AGENT

OF LOADWYZE TRANSPORT INC, and LOADWYZE TRANSPORT INC., alleges as

follows:
1. That on or approximately July 25, 2019, Defendant Abduroshid Hakim was

operating a motor vehicle on I-80 Westbound at or near Milepost 137 in the

Township of New Lenox, County of Will, and State of Illinois.

 
Case

: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 45 of 120 PagelD #:45

That on or approximately July 25, 2019, Defendant Abduroshi Hakim was
operating a motor vehicle at or near Milepost 137 on I-80 Westbound in the
Township of New Lenox, County of Will, and State of Illinois.

That at all times relevant hereto, the person identified on Illinois Traffic Crash
Report 05-19-02022 as Abduroshi Hakim was Abduroshid Hakim.

That on or approximately July 25, 2019, the vehicle driven by Defendant
Abduroshid Hakim had affixed to its door USDOT Number: 3142871.

At all times relevant hereto, Loadwyze Transport Inc. operated pursuant to
USDOT Number 3142871.

At the time and place aforesaid, the vehicle driven by Defendant Abduroshid
Hakim was placarded Loadwyze Transport Inc.

At all times relevant hereto, Defendant Abduroshid Hakim was the Registered
Agent of Loadwyze Transport Inc,

That on or approximately July 25, 2019, Defendant Loadwyze Transport Inc. was
operating a motor vehicle on I-80 Westbound at or near Milepost 137 in the
Township of New Lenox, County of Will, and State of [linois.

That on or approximately July 25, 2019, Defendant Abduroshid Hakim operated
the motor vehicle on ]-80 Westbound at or near Milepost 137 under authority

issued to Loadwyze Transport Inc.

10. That at the time and place aforesaid, Defendant Abduroshid Hakim operated the

vehicle in his capacity as agent, servant and/or employee of Loadwyze Transport

Inc.
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 46 of 120 PagelD #:46

It,

12.

13.

14,

15.

16.

That at the time and place aforesaid, Defendant Abduroshid Hakim operated the
vehicle as agent, servant and/or employee of a person or entity other than
Defendant Loadwyze Transport Inc.

That on or approximately July 25, 2019, Yolanda Delgado was operating a motor
vehicle on I-80 Westbound at or near Milepost 137 in the Township of New
Lenox, County of Will, and State of Illinois.

That at the aforesaid time and place, Plaintiff Andrea Martinez was a passenger in
the motor vehicle operated by Yolanda Delgado.

That at said time and place, the front of the vehicle operated by Defendant
Abduroshid Hakim struck the rear of the vehicle occupied by Plaintiff Andrea
Martinez.

That at said time and place, after striking the vehicle occupied by Plaintiff Andrea
Martinez, the vehicle operated by Defendant Abduroshid Hakim struck
construction barrels on the roadway.

That at said time and place, after striking the vehicle occupied by Plaintiff Andrea
Martinez, and after striking construction barrels on the roadway, the vehicle

operated by Defendant Abduroshid Hakim struck a vehicle operated by Max

Poloski.

17, That at all times relevant hereto, Defendant Abduroshid Hakim, individually

18.

and/or as agent of Loadwyze Transport Inc. was permitted to operate the vehicle
he operated at the time of the collision with Plaintiff Andrea Martinez.
That the aforesaid Defendants had a duty to exercise reasonable care for the safety

of the Plaintiff.

 
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 47 of 120 PagelD #:47

19. That the aforesaid Defendants were then and there guilty of one or more of the

following acts and/or omissions:

a)

b)

d)

g)

h)

Drove said vehicle at a speed that was greater than reasonable and proper with
regard to traffic conditions and the use of the highway, in violation of 625
ILCS 5/11-601 of the Illinois Compiled Statutes;

Drove said vehicle at a speed which endangered the safety of persons or
property, in violation of 625 ILCS 5/11-601 of the Illinois Compiled Statutes;
Followed Plaintiff's vehicle more closely than was reasonable and prudent,
having due regard for the speed of said vehicle and the traffic upon and the
condition of the highway, in violation of 625 ILCS 5/11-710 of the IHlinois
Complied Statutes;

Drove said vehicle without brakes adequate to control its movement, and to
stop and hold in, in violation of 625 ILCS 5/12-301 of the Illinois Complied
Statutes; |
Failed to sound the horn on said vehicle so as to give warnings of its

approach, in violation of 625 ILCS 5/12-601 of the Illinois Complied Statutes;
Failed to see and observe Plaintiff's vehicle when it could and should have
been seen and observed;

Failed to decrease speed of said vehicle so as to avoid colliding with
Plaintiff's vehicle;

Failed to stop said vehicle in time to avoid said collision, although Defendant
saw, or should have seen, that it was impending and had ample time and

opportunity to avoid it;

 
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 48 of 120 PagelD #:48

i) Failed to adjust their speed or take other evasive action in order to avoid an
imminent collision in violation of 625 ILCS 5/11-601;

j) Failed to decrease speed when special hazard exists with respect to other
traffic or by reason of weather or highway conditions, in violation of 625
ILCS 5/11-601;

k) Failed to keep a proper lookout for other traffic on the roadway,

1) Failed to maintain the brakes of said vehicle;

m) Negligently entrusted the vehicle to Abduroshid Hakim, individually and/or as
an agent of Loadwyze Transport Inc.;

n) Negligently hired Abduroshid Hakim;

0) Negligently trained Abduroshid Hakim;

p) Negligently supervised Abduroshid Hakim; and

q) Was otherwise negligent.

20. That Plaintiff was injured.

21. That one or more of the aforesaid acts or omissions constituting legal misconduct
ofthe Defendants was a proximate cause of said occurrence and Plaintiff's
personal injuries as hereinafter mentioned.

22. That as a direct and proximate result of one or more of the aforesaid acts and/or
omissions of the Defendants, the Plaintiff then and there sustained severe and
permanent injuries, both internally and externally, and was and will be in the
future hindered and prevented in whole or in part from attending to usual duties
and affairs, and has lost and in the future will lose, the value of that time, and has

suffered a loss of earning capacity, as aforementioned. Further, that the Plaintiff

 
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 49 of 120 PagelD #:49

also suffered great pain and anguish both in mind and body, and will in the future
continue to so suffer; the Plaintiff further expended and became liable for and will
in the future expend and become liable for large sums of money for medical care
and services endeavoring to become healed and cured of said injuries.
WHEREFORE, the Plaintiff(s) demand judgment against the Defendant(s) in a dollar
amount to satisfy the jurisdictional limitation of this court, and in such additional

amounts as the Court shall deem proper, plus the costs of this actions.

‘/s/Michael T. Wierzbicki

Michael T. Wierzbicki

Horwitz, Horwitz, and Associates, LTD.
25 E, Washington, Suite 900

Chicago, IL 60602

Office: (312) 372-8822

Email: clmail@horwitzlaw.com

 
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 50 of 120 PagelD #:50

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, LAW DIVISION

ANDREA MARTINEZ
Plaintiff
v. NO.
ABDUROSHID HAKIM,
INDIVIDUALLY AND AS AN

TRANSPORT INC., ABDUROSHI
HAKIM, INDIVIDUALLY AND AS AN
AGENT OF LOADWYZE TRANSPORT
INC., and LOADWYZE TRANSPORT

)

)

)

)

)

)

AGENT/EMPLOYEE OF LOADWYZE __ )
)

)

)

)

INC., )
)

)

)

Defendants

SUPREME COURT RULE 222(b) AFFIDAVIT

1. The undersigned, Michael T, Wierzbicki, does hereby state under oath and under
penalty of perjury:

2. My name is Michael T, Wierzbicki

3. [represent the Plaintiff in the above-captioned case.

4, Ihave conducted an investigation into this case.

5. The Plaintiff is seeking damages in excess of $50,000.00

6. FURTHER AFFIANT SAYETH NOT

/s/Michael T. Wierzbicki
Michael T. Wierzbicki

HORWITZ, HORWITZ AND ASSOCIATES, LTD.
Attorneys at Law

25 E, Washington, Suite 900

Chicago, Illinois 60602

(312) 372-8822, fax (312) 372-1673

 
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 51 of 120 PagelD #:51

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, LAW DIVISION

ANDREA MARTINEZ
Plaintiff

)

)

)

)

v. ) NO.
)

ABDUROSHID HAKIM, )

INDIVIDUALLY AND AS AN )

AGENT/EMPLOYEE OF LOADWYZE )

TRANSPORT INC., ABDUROSHI )

HAKIM, INDIVIDUALLY AND AS AN _ )

AGENT OF LOADWYZE TRANSPORT _ )

INC., and LOADWYZE TRANSPORT )

INC., )
)
)
)

Defendants

JURY DEMAND

The undersigned demands a jury trial.

/s/Michael T. Wierzbicki
Michael T. Wierzbicki
Horwitz, Horwitz, and Associates, LTD.
25 E. Washington, Suite 900
Chicago, IL 60602
Office: (312) 372-8822
Email: clmail@horwitzlaw.com

 

 
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 52 of 120 PagelD #:52

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS Z /

COUNTY DEPARTMENT, LAW DIVISION
Wa x hry UL

Plsintifts)
v.
Lola Ww
Pecty t

cueno LPL. (P02 G7

Calendar Z Courtroom 7264

Defendant(s) ) oO
7 BRIEFING SCHEDULE _ = il yy, L | yore

New” See Speer See Se? NY

 

 

THIS CAUSE coyaing on for hearing on the motion of Plaintifiefexdane
due notice having been given, and the court aga (ee otherwise fully advised
in the premises ‘ (ce

IT IS HEREBY ORDER.

1.

2.
3.

 

 

 

Movant is given leave to file his motion and mermongacum ins in support thereof instanter/within _ days 4231
or by :

Respondent shall respond by Ay /, ZL A LY _ ji. afte 4231
Movant shall reply by. . ALM Ye Me oD 4231
The movant must provide the Court at clerk’s status on A A lA 2022 4217

 

pe
Ga
~
S

at 9:00a.m with a COMPLETE set of courtesy copies of ALI/documents including the MOTION,
RESPONSE, REPLY, ETC. Deposition transcripts applicable, Complaint of Dismissal is sought:
all exhibits, in accordance with the law Divisio e’s Rule 6.1, 6.3:

¢
This matter is set for Case Management on 20__at PGA €alom 46]

No continuance of any of the above dates may result in either a striking or ruling on the motion without
hearing, as applicable.

Lack of compliance of any of the above dates may result in either a Sanne or ruling on the motion without
hearing, as applicable.

The Previous hearing eo s stricken and hyp to

|

  
 

NO

 

 

TR liz cle lem LR) NAD (ilexel Ly

 

SICH

Aine © ‘Wralest
: A
. Co
Attorney Name: i “em i He) Vi) cot
Attorney Number: of eae
Attomey for: SP

Address/City/S Les
Telephone: CMe + entered .
Z } Z F7 7 ae s | , Circuit Court Iudg

 

  

EXHIBIT

ee

Cc
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 53 of 120 PagelD #:53

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

ANDREA MARTINEZ,
Plaintiff,

Vv. No.
ABDUROSHID HAKIM,

INDIVIDUALLY AND AS AN
AGENT/EMPLOYEE OF LOADWYZE
TRANSPORT, INC., ABDUROSHID
HAKIM, INDIVIDUALLY AND AS AN
AGENT OF LOADWYZE TRANSPORT
INC., and LOADWYZE TRANSPORT, INC.

Neel See Nee Neel ee Ne Ne ee See Ned ee ee ee ee”

Defendants.
AFFIDAVIT OF ABDUROSHID HAKIM
I, Abduroshid Hakim, attest to the following:

1. My name is Abduroshid Hakim. I am a named defendant to this action and am personally familiar
with the facts contained herein. If called as a witness, J could and would give competent testimony with
respect to such matters;

2. Iam over the age of 18;

3. Jama resident of the borough of Brooklyn, New York City, and am a citizen of the State of New
York and was such on July 25, 2019 and at the time of the commencement of this lawsuit;

4, Jam the President of and Registered Agent for Loadwyze Transport, Inc. and am the sole owner
and operator of Loadwyze Transport, Inc.; and

5. Loadwyze Transport, Inc. is a Domestic Business Corporation, incorporated on June 4, 2014 in
the State of New York and has its principal place of business in the State of New York.

FURTHER AFFIANT SAYETH NAUGHT.

Executed this day, the OX day of January, 2020

     
 

~ EXHIBIT

_F

  
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 54 of 120 PagelD #:54

‘ wo) AW |
0207 'S 0 sasjdxg UOlss! |
Aassat Man JO SIeIS - anand AieION ! OD

VAGSW 3 VZLISVA ABDUROSHID HAKIM

 
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 55 of 120 PagelD #:55

30952

U.S. DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION
ANDREA MARTINEZ,

Plaintiff,

Z,
©

Vv.
ABDUROSHID HAKIM, Individually and as an
Agent/Employee of LOADWYZE TRANSPORT,
INC., ABDUROSHI HAKIM, Individually and

as an Agent of LOADWYZE TRANSPORT, INC.,
and LOADWYZE TRANSPORT, INC.,

New Nee Newman Nene Nee Nn See” nce See” nee See” ee”

Defendants.

DEFENDANT, LOADWYZE TRANSPORT, INC.’s CORPORATE DISCLOSURE
STATEMENT PURSUANT TO F.R.C.P. 7.1 AND LOCAL RULE 3.2

Defendant LOADWYZE TRANSPORT, INC. by its attorneys, THE HUNT LAW
GROUP, INC., and for its Corporate Disclosure Statement pursuant to Federal Rule of Civil
Procedure 7.1 and Local Rule 3.2 states as follows:

1. LOADWYZE TRANSPORT, INC. is a corporation. LOADWYZE TRANSPORT,
INC. does not have any parent corporations. No other company owns more than five percent (5%)
of LOADWYZE TRANSPORT, INC’s stock.

THE DEFENDANT DEMANDS TRIAL BY JURY

Respectfully submitted,

THE HUNT LAW GROUP, LLC

/s Patrick C. Cremin
Patrick C. Cremin

Brian J. Hunt (6208397)

Patrick C. Cremin (6189696)

THE HUNT LAW GROUP, LLC
Attorneys for Defendants

10 South LaSalle Street, Suite 1450
Chicago, Illinois 60603
312-384-2300 (phone)

 

 

” tabbies

 

~ EXHIBIT

G

 
  
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 56 of 120 PagelD #:56

THE HUNT LAW GRoupP, LLC

10 S. LASALLE STREET, SUITE 1450
Chicago, Illinois 60603
312.384.2300 (Main)
312.443.9391 (Fax)
www.hunt-lawgroup.com

Brian J. Hunt Direct Line:
bhunt@hunt-lawgroup.com 312.384.2301

November 4, 2019
Michael Wierzbicki
Horwitz Horwitz & Assoc.
25 E. Washington, #900
Chicago, IL 60602
Re: Martinez v. Loadwyze

Court No.: 19 L 10297

Our File No.: 30952
Michael,

As I mentioned in my voicemail on October 31, we are the attorneys for the defendants in the suit
you filed on behalf of Andrea Martinez.

In the event that you have any documents reflecting service upon any defendant, please forward
them to us so that we can promptly get an appearance on file.

I will appreciate it if you will also contact me so that we can briefly discuss the nature of the
claimed injury.

We will look forward to working with you toward the resolution of this matter.
Very truly yours,

The Hunt Law Group, LLC

Bh

By: Brian J. Hunt

 
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 57 of 120 PagelD #:57

Janet Nolan

From: Brian Hunt

Sent: Thursday, January 2, 2020 2:09 PM

To: ‘Mike Wierzbicki’; Nicole Jeffers; CLMAIL

Ce: Janet Nolan; Patrick Cremin

Subject: RE: Martinez, Andrea vs Abduroshi Hakim; THLG # 30952
Mike,

Thanks so much for your letter.

Of course, the only communication we received from your office, despite my prior letter to you, was from
Nicole. Furthermore, in response to her email, | included you as a recipient. | trust this mechanism of communication
will suffice for the duration.

As far as “technical games,” | am not quite sure | understand what you mean. Proper service of process upon a
defendant is a legal requirement. In this matter, | will have to insist that service is properly effected.

Our handling will be smoothed to the extent that you might acknowledge that the September service was invalid. In
return, | am willing to acknowledge that the December service was valid. We can avoid unnecessary conflict with that
simple agreement.

In addition, as | have now requested on multiple occasions, we will appreciate whatever information you can provide us
regarding your client’s injury claim.

Thanks in advance,

Brian

Brian J. Hunt

The Hunt Law Group, LLC
10 S. LaSalle Street

Suite 1450

Chicago, Illinois 60603

(312) 384-2300 (General)
(312) 384-2301 (Direct)
(312) 443-9391 (Fax)
www.hunt-lawgroup.com

From: Mike Wierzbicki [mailto:mikew@horwitzlaw.com]

Sent: Thursday, January 2, 2020 12:52 PM

To: Brian Hunt <bhunt@hunt-lawgroup.com>; Nicole Jeffers <jeffers@horwitzlaw.com>; CLMAIL
<cimail@horwitzlaw.com>

Cc: Janet Nolan <jnolan@hunt-lawgroup.com>; Patrick Cremin <pcremin@hunt-lawgroup.com>
Subject: RE: Martinez, Andrea vs Abduroshi Hakim; THLG # 30952

“EXHIBIT

Brian:

| +

 
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 58 of 120 PagelD #:58

| look forward to working with you. Kindly refrain from directing requests for substantive information to Nicole or any
other non-attorney staff of my office. Please be advised our non-attorney staff are not permitted to discuss legal
matters. Nicole handles scheduling. Any scheduling matters are properly addressed to her.

| am glad to work cooperatively with you. To that end, since your client’s principal, Apduroshi Hakim a/k/a Abduroshid
Hakim, was served with the summons and complaint for his company, Loadwyze Transport, Inc. | request that you waive
service and we proceed with answer or motion practice addressed to the complaint, discovery, etc... If you prefer to
play technical games regarding service on someone who has actual knowledge of the suit, we can do that too. Let me
know your preference.

Finally, this incident occurred on 7-25-19. The 6 month anniversary is approaching. As previously requested by letter,
and now pursuant to Rule 214 and caselaw concerning the duty to preserve evidence:

Further, please be advised that we request you save and preserve the vehicle, any and all driver log
books of the driver of the vehicle involved in the subject incident including but not limited to Abduroshi
Hakim, Loadwyze Transport, Inc.; maintenance records regarding the tractor and/or trailer, any and all
electronic data recorder(s), electronic control module (ECM) and/or other data, any and all information
downloaded from any computer, module or other system from any vehicle involved in the subject
incident, and reports and information gathered from such devices which relate to the accident. You are
hereby requested and instructed to locate and preserve any and all video, photos, surveillance, accident
reports, statements, tape recordings, recordings, and/or vehicles, products, devices or any other items
which were allegedly involved in this accident. Please preserve them. Failure to do so may prevent
Andrea Martinez from having an adequate opportunity to fairly and adequately obtain justice regarding
this dispute.

WE ARE RELYING ON YOU TO PRESERVE THE EVIDENCE IN THIS MATTER. If you do not
intend to preserve the evidence as requested herein, please notify us immediately so that we may make
arrangements to possess and preserve the evidence, involve the Court or otherwise proceed
accordingly. If we do not hear from you we will have no choice but to presume you are preserving the
evidence as requested.

Thanks Brian. | look forward to working with you and hearing from you regarding the service issue.

Mike

Mike Wierzbicki

Partner

Horwitz, Horwitz & Associates
25 E. Washington #900
Chicago, IL 60602

Ph: 312-372-8822

Fax: 312-372-1673
mike@horwitzlaw.com

www.horwitzlaw.com

From: Brian Hunt <bhunt@hunt-lawgroup.com>
Sent: Thursday, January 2, 2020 12:19 PM

 
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 59 of 120 PagelD #:59

To: Nicole Jeffers <jeffers@horwitzlaw.com>; CLMAIL <clmail@horwitzlaw.com>; Mike Wierzbicki
<mikew@horwitzlaw.com>

Cc: Janet Nolan <jnolan@hunt-lawgroup.com>; Patrick Cremin <pcremin@hunt-lawgroup.com>
Subject: RE: Martinez, Andrea vs Abduroshi Hakim; THLG # 30952

Nicole,

As a follow-up to my call to your office last week and this morning, please provide us whatever information you have
regarding the injury claim of your client.

In addition, although the 12/17/19 service does facially appear to be proper, the 9/26/19 service appears to be patently
defective insofar as the documents were sent to the defendant via certified mail rather than the registered mail, which
the applicable statue strictly requires. Will appreciate if your office will confirm that the 9/26 service is invalid so that
we can avoid the necessity of motion practice on that score. We do plan to appear based on the 12/17/19 service.

Going forward, please include all of the THLG team members included here so we can all stay on the same page.
Will look forward to working with you all toward a successful resolution of this matter.

Thanks,

Brian

Brian J. Hunt

The Hunt Law Group, LLC
10 S. LaSalle Street

Suite 1450

Chicago, Illinois 60603

(312) 384-2300 (General)
(312) 384-2301 (Direct)
(312) 443-9391 (Fax)

www.hunt-lawgroup.com

From: Nicole Jeffers [mailto:jeffers@horwitzlaw.com]

Sent: Tuesday, December 31, 2019 1:47 PM

To: Brian Hunt <bhunt@hunt-lawgroup.com>: CLMAIL <clmail horwitzlaw.com>
Subject: Martinez, Andrea vs Abduroshi Hakim individually and as agent/employee

 

 

 

= =

 

VIA EMAIL
December 31, 2019
Re: Martinez, Andrea vs Abduroshi Hakim individually and as agent/employee

Courtnumber: 19 L 10297
D/A: 07/25/2019
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 60 of 120 PagelD #:60

Dear Counsel :

We are in receipt of your December 12, 2019 correspondence. Attached please find the proof of service on
Abudroshi Hakim and Loadwyze Transport Inc.

I’ve also attached the November 19, 2019 Case Management Conference Order.

Tam Mike Wierzbicki’s assistant. Please add me to your service list as well as clmail@horwitzlaw.com for
service of any pleadings, discovery or court filings.

Thank you,

Nick Jefe

Legal Assistant to Michael Wierzbicki

HORWITZ HORWITZ & Associates

25 East Washington Street Suite 900
Chicago, IL 60602

Phone: 312-372-8822

Fax: 312-229-6244
jeffers@horwitzlaw.com

 

Please direct email service of pleadings, discovery and court filings to: clmail@horwitzlaw.com
FILED DATE: 9/18/2019 4:36 PM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 61 of 120 PagelD #:61

12-Person Jury

FILED

9/18/2019 4:36 PM
DOROTHY BROWN
CIRCUIT CLERK

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS SoreLotooay IL
COUNTY DEPARTMENT, LAW DIVISION

6627138
ANDREA MARTINEZ
Plaintiff
yy. No, 20191010297
ABDUROSHID HAKIM,
INDIVIDUALLY AND AS AN

AGENT/EMPLOYEE OF LOADWYZE
TRANSPORT INC., ABDUROSHI
HAKIM, INDIVIDUALLY AND AS AN
AGENT OF LOADWYZE TRANSPORT
INC., and LOAADWYZE TRANSPORT
INC.,

Neel Nene See See Seer ee” ase” Sena Serer” Senate? See” Soul! Naeem” Sgaett” Set Senet” Smaart?

Defendants
COMPLAINT AT LAW
NOW COMES the Plaintiff, ANDREA MARTINEZ, by her attorneys, HORWITZ,
HORWITZ AND ASSOCIATES, LTD., and complaining of the Defendants,
ABDUROSHID HAKIM, INDIVIDUALLY AND AS AN AGENT OF LOADWYZE
TRANSPORT INC., ABDUROSHI HAKIM, INDIVIDUALLY AND AS AN AGENT
OF LOADWYZE TRANSPORT INC, and LOADWYZE TRANSPORT INC., alleges as
follows:
1. That on or approximately July 25, 2019, Defendant Abduroshid Hakim was
operating a motor vehicle on I-80 Westbound at or near Milepost 137 in the

Township of New Lenox, County of Will, and State of Illinois.

 
FILED DATE: 9/18/2019 4:36 PM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 62 of 120 PagelD #:62

10.

. That on or approximately July 25, 2019, Defendant Abduroshi Hakim was

operating a motor vehicle at or near Milepost 137 on I-80 Westbound in the
Township of New Lenox, County of Will, and State of Illinois.

That at all times relevant hereto, the person identified on Illinois Traffic Crash
Report 05-19-02022 as Abduroshi Hakim was Abduroshid Hakim.

That on or approximately July 25, 2019, the vehicle driven by Defendant
Abduroshid Hakim had affixed to its door USDOT Number: 3142871.

At all times relevant hereto, Loadwyze Transport Inc. operated pursuant to
USDOT Number 3142871.

At the time and place aforesaid, the vehicle driven by Defendant Abduroshid
Hakim was placarded Loadwyze Transport Inc.

At all times relevant hereto, Defendant Abduroshid Hakim was the Registered
Agent of Loadwyze Transport Inc.

That on or approximately July 25, 2019, Defendant Loadwyze Transport Inc. was
operating a motor vehicle on I-80 Westbound at or near Milepost 137 in the
Township of New Lenox, County of Will, and State of Illinois.

That on or approximately July 25, 2019, Defendant Abduroshid Hakim operated
the motor vehicle on I-80 Westbound at or near Milepost 137 under authority
issued to Loadwyze Transport Inc.

That at the time and place aforesaid, Defendant Abduroshid Hakim operated the
vehicle in his capacity as agent, servant and/or employee of Loadwyze Transport

Inc.
FILED DATE: 9/18/2019 4:36 PM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 63 of 120 PagelD #:63

11.

12.

13.

14.

15.

16.

18.

That at the time and place aforesaid, Defendant Abduroshid Hakim operated the
vehicle as agent, servant and/or employee of a person or entity other than
Defendant Loadwyze Transport Inc.

That on or approximately July 25, 2019, Yolanda Delgado was operating a motor
vehicle on 1-80 Westbound at or near Milepost 137 in the Township of New
Lenox, County of Will, and State of Illinois.

That at the aforesaid time and place, Plaintiff Andrea Martinez was a passenger in
the motor vehicle operated by Yolanda Delgado.

That at said time and place, the front of the vehicle operated by Defendant
Abduroshid Hakim struck the rear of the vehicle occupied by Plaintiff Andrea
Martinez.

That at said time and place, after striking the vehicle occupied by Plaintiff Andrea
Martinez, the vehicle operated by Defendant Abduroshid Hakim struck
construction barrels on the roadway.

That at said time and place, after striking the vehicle occupied by Plaintiff Andrea
Martinez, and after striking construction barrels on the roadway, the vehicle
operated by Defendant Abduroshid Hakim struck a vehicle operated by Max

Poloski.

. That at all times relevant hereto, Defendant Abduroshid Hakim, individually

and/or as agent of Loadwyze Transport Inc. was permitted to operate the vehicle
he operated at the time of the collision with Plaintiff Andrea Martinez.
That the aforesaid Defendants had a duty to exercise reasonable care for the safety

of the Plaintiff.
FILED DATE: 9/18/2019 4:36 PM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 64 of 120 PagelD #:64

19. That the aforesaid Defendants were then and there guilty of one or more of the

following acts and/or omissions:

a)

b)

d)

g)

h)

Drove said vehicle at a speed that was greater than reasonable and proper with
regard to traffic conditions and the use of the highway, in violation of 625
ILCS 5/11-601 of the Illinois Compiled Statutes;

Drove said vehicle at a speed which endangered the safety of persons or
property, in violation of 625 ILCS 5/11-601 of the Illinois Compiled Statutes;
Followed Plaintiff's vehicle more closely than was reasonable and prudent,
having due regard for the speed of said vehicle and the traffic upon and the
condition of the highway, in violation of 625 ILCS 5/11-710 of the Ilinois
Complied Statutes;

Drove said vehicle without brakes adequate to control its movement, and to
stop and hold in, in violation of 625 ILCS 5/12-301 of the Illinois Complied
Statutes;

Failed to sound the horn on said vehicle so as to give warnings of its

approach, in violation of 625 ILCS 5/12-601 of the Illinois Complied Statutes;
Failed to see and observe Plaintiff's vehicle when it could and should have
been seen and observed;

Failed to decrease speed of said vehicle so as to avoid colliding with
Plaintiff's vehicle;

Failed to stop said vehicle in time to avoid said collision, although Defendant
saw, or should have seen, that it was impending and had ample time and

opportunity to avoid it;
FILED DATE: 9/18/2019 4:36 PM 20191010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 65 of 120 PagelD #:65

20.

21.

22.

i) Failed to adjust their speed or take other evasive action in order to avoid an
imminent collision in violation of 625 ILCS 5/11-601;

j) Failed to decrease speed when special hazard exists with respect to other
traffic or by reason of weather or highway conditions, in violation of 625
ILCS 5/11-601;

k) Failed to keep a proper lookout for other traffic on the roadway;

1) Failed to maintain the brakes of said vehicle;

m) Negligently entrusted the vehicle to Abduroshid Hakim, individually and/or as
an agent of Loadwyze Transport Inc.;

n) Negligently hired Abduroshid Hakim;

o) Negligently trained Abduroshid Hakim;

p) Negligently supervised Abduroshid Hakim; and

q) Was otherwise negligent.

That Plaintiff was injured.

That one or more of the aforesaid acts or omissions constituting legal misconduct

of the Defendants was a proximate cause of said occurrence and Plaintiffs

personal injuries as hereinafter mentioned.

That as a direct and proximate result of one or more of the aforesaid acts and/or

omissions of the Defendants, the Plaintiff then and there sustained severe and

permanent injuries, both internally and externally, and was and will be in the
future hindered and prevented in whole or in part from attending to usual duties
and affairs, and has lost and in the future will lose, the value of that time, and has

suffered a loss of earning capacity, as aforementioned. Further, that the Plaintiff
FILED DATE: 9/18/2019 4:36 PM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 66 of 120 PagelD #:66

also suffered great pain and anguish both in mind and body, and will in the future

continue to so suffer; the Plaintiff further expended and became liable for and will

in the future expend and become liable for large sums of money for medical care

and services endeavoring to become healed and cured of said injuries.
WHEREFORE, the Plaintiff(s) demand judgment against the Defendant(s) in a dollar
amount to satisfy the jurisdictional limitation of this court, and in such additional

amounts as the Court shall deem proper, plus the costs of this actions.

/s/Michael T. Wierzbicki
Michael T. Wierzbicki
Horwitz, Horwitz, and Associates, LTD.
25 E. Washington, Suite 900
Chicago, IL 60602
Office: (312) 372-8822
Email: clmail@horwitzlaw.com
FILED DATE: 9/18/2019 4:36 PM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 67 of 120 PagelD #:67

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, LAW DIVISION

ANDREA MARTINEZ
Plaintiff

Vv. NO.
ABDUROSHID HAKIM,
INDIVIDUALLY AND AS AN
AGENT/EMPLOYEE OF LOADWYZE
TRANSPORT INC., ABDUROSHI
HAKIM, INDIVIDUALLY AND AS AN
AGENT OF LOADWYZE TRANSPORT
INC., and LOADWYZE TRANSPORT
INC.,

Defendants

Ne ee Nine ae ee Ne ee ane nee ee eee See ree Nee eee eee eee”

SUPREME COURT RULE 222(b) AFFIDAVIT
1. The undersigned, Michael T. Wierzbicki, does hereby state under oath and under
penalty of perjury:
2. My name is Michael T. Wierzbicki
3. T represent the Plaintiff in the above-captioned case.
4, J have conducted an investigation into this case.
5. The Plaintiff is seeking damages in excess of $50,000.00
6. FURTHER AFFIANT SAYETH NOT

/s/Michael T. Wierzbicki
Michael T. Wierzbicki

 

HORWITZ, HORWITZ AND ASSOCIATES, LTD.
Attorneys at Law

25 E. Washington, Suite 900

Chicago, Illinois 60602

(312) 372-8822, fax (312) 372-1673
FILED DATE: 9/18/2019 4:36 PM 20191010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 68 of 120 PagelD #:68

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, LAW DIVISION

ANDREA MARTINEZ
Plaintiff
Vv. NO.
ABDUROSHID HAKIM,
INDIVIDUALLY AND AS AN

AGENT/EMPLOYEE OF LOADWYZE
TRANSPORT INC., ABDUROSHI
HAKIM, INDIVIDUALLY AND AS AN
AGENT OF LOADWYZE TRANSPORT
INC., and LOADWYZE TRANSPORT
INC.,

a etl eet en

Defendants
JURY DEMAND
The undersigned demands a jury trial.

/s/Michael T. Wierzbicki
Michael T. Wierzbicki
Horwitz, Horwitz, and Associates, LTD.
25 E. Washington, Suite 900
Chicago, IL 60602
Office: (312) 372-8822
Email: clmail@horwitzlaw.com
FILED DATE: 9/18/2019 4:36 PM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 69 of 120 PagelD #:69

 

2120 — Served 2121 — Served FILED

2220 — Not Served 2221 — Not Served 9/18/2019 4:36 PM

2320 — Served By Mail 2321 = Served By Mail DOROTHY BROWN

2420 — Served By Publication ° 2421 — Served By Publication CIRCUIT CLERK

Summons — Alias Sammons (06/28/18) CCG NOO1 COOK COUNTY, IL
2019L010297

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

ANDREA MARTINEZ

(Plaintiff)

3 2019L010297

v. Case Ni

ABDUROSHID HAKIM individually and as agent/employee
of Loadwyze Transport Inc.

ABDUROSHI HAKIM individually and as agent/employee of
Loadwyze Transport Inc., and

LOADWYZE TRANSPORT INC.,

(Defendants)

Nee Ne ee ee ee ee ee ee

SUMMONS
To Defendant: LOADWYZE TRANSPORT INC. c/o Abduroshid Hakim 1489 Shore Pkwy Apt. 3B, Brooklyn, NY 11214

YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of which is hereto attached, or
otherwise file your appearance and pay the required fee within (30) days after service of this Summons, not counting the day of
service. To file your answer or appearance you need access to the internet. Please visit www.cookcountyclerkofcourt.org to
initiate this process. Kiosks with internet access are available at all Clerk’s Office locations. Please refer to the last page of this
document for location information.

If you fail to do so, a judgment by default may be entered against you for the relief requested in the complaint.

To the Officer: This summons must be returned by the officer or other person to whom it was given for service, with
endorsement of service and fees, if any, immediately after service. If service cannot be made, this Summons shal! be returned so
endorsed. This Summons may not be served later than thirty (30) days after its date.

E-Filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first create an
account with e-filing service provider. Visit https://efile.illinoiscourts.gov/service-providers.htm to learn more and select
a service provider. If you need additional help or have trouble e-filing, visit

http://www. illinciscourts.gov/FAQ/gethelp.asp.

Atty. No: 04771 Witness:

 

Atty Name: Michael T. Wierzbicki

Atty. For: PLAINTIFF 9/18/2019 4:36 PM DOROTHY BROWN

 

 

 

 

 

Address: 25 E. Washington, Suite 900 DOROTHY BROWN, Clerk of Court

City: Chicago State: IL Zip:60602

Telephone: 312-372-8822 Date of Service:

Primary Email: clmail@horwitzlaw.com (To be inserted by officer on copy left with Defendant or other person):

 

Secondary Email: sung‘chorwitzlaw.com

 

Tertiary Email: carmen‘@horwitzlaw.com

 

 
FILED DATE: 9/18/2019 4:36 PM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 70 of 120 PagelD #:70

CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

Richard J Daley Center
50 W Washington
Chicago, IL 60602

District 2 - Skokie
5600 Old Orchard Rd
Skokie, IL 60077

District 3 - Rolling Meadows
2121 Euclid
Rolling Meadows, IL 60008

District 4+ - Maywood
1500 Maybrook Ave
Maywood, IL 60153

District 5 - Bridgeview
10220 S 76th Ave
Bridgeview, IL 60455

District 6 - Markham
16501 S Kedzie Pkwy
Markham, IL 60428

Domestic Violence Court
555 W Harrison
Chicago, IL 60607

Juvenile Center Building
2245 W Ogden Ave, Rm 13
Chicago, IL 60602

Criminal Court Building
2650 S California Ave, Rm 526
Chicago, IL 60608

Daley Center Divisions /Departments
Civil Division

Richard J Daley Center

50 W Washington, Rm 601

Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Chancery Division
Richard ] Daley Center

50 W Washington, Rm 802
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Domestic Relations Division
Richard J Daley Center

50 W Washington, Rm 802
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Civil Appeals

Richard J Daley Center

50 W Washington, Rm 801
Chicago, IL 60602

Houts: 8:30 am - 4:30 pm

Criminal Department
Richard J Daley Center

50 W Washington, Rm 1006
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

County Division

Richard J Daley Center

50 W Washington, Rm 1202
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Probate Division

Richard J Daley Center

50 W Washington, Rm 1202
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm
Law Division

Richard J Daley Center

50 W Washington, Rm 801
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Traffic Division

Richard J Daley Center

50 W Washington, Lower Level
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm
FILED DATE: 9/18/2019 4:36 PM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 71 of 120 PagelD #:71

2120 — Served 2121 — Served FILED

2220 — Not Served 2221 — Not Served 9/18/2019 4:36 PM

2320 — Served By Mail 2321 = Served By Mail DOROTHY BROWN

2420 — Served By Publication 2421 — Served By Publication CIRCUIT CLERK

Summons — Alias Summons (06/28/18) CCG NO01 COOK COUNTY, IL
2019L010297

 

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

ANDREA MARTINEZ
(Plaintiff)

Vv.

ABDUROSHID HAKIM individually and as agent/employee

of Loadwyze Transport Inc.

ABDUROSHI HAKIM individually and as agent/employee of

Loadwyze Transport Inc., and
LOADWYZE TRANSPORT INC.,

(Defendants)

 

Case No. 2019L010297

ee ee eee

SUMMONS

To each Defendant: Abduroshi Hakim 1489 Shore Pkwy Apt. 3B, Brooklyn, NY 11214

YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of which is hereto attached, or
otherwise file your appearance and pay the required fee within (30) days after service of this Summons, not counting the day of
service. To file your answer or appearance you need access to the internet. Please visit www.cookcountvclerkofcourt.org to
initiate this process. Kiosks with internet access are available at all Clerk’s Office locations. Please refer to the last page of this

document for location information.

If you fail to do so, a judgment by default may be entered against you for the relief requested in the complaint.

To the Officer: This summons must be returned by the officer or other person to whom it was given for service, with
endorsement of service and fees, if any, immediately after service. If service cannot be made, this Summons shall be returned so
endorsed. This Summons may not be served later than thirty (30) days after its date.

E-Filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first create an
account with e-filing service provider. Visit https://efile Jlinoiscourts.gov/service-providers.htm to learn more and select
a service provider. Lf you need additional help or have trouble e-filing, visit

http:/Avww.illingiscourts.gov/FAQ/sethelp.asp.

Atty. No: 04771

Atty Name: Michael T. Wierzbicki

Atty. For: PLAINTIFF

Address: 25 E. Washington, Suite 900

City: Chicago State: IL Zip:60602
Telephone: 312-372-8822

Primary Email: clmaili@horwitzlaw.com

Secondary Email: sung:@:horwitzlaw.com

Tertiary Email: carmen@horwitzlaw.com

Witness:

 

9/18/2019 4:36 PM DOROTHY BROWN

 

DOROTHY BROWN, Clerk of Court

Date of Service:

 

(To be inserted by officer on copy left with Defendant or o

  
FILED DATE: 9/18/2019 4:36 PM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 72 of 120 PagelD #:72

CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

Richard J Daley Center
50 W Washington
Chicago, IL 60602

District 2 - Skokie
5600 Old Orchard Rd
Skokie, IL 60077

District 3 - Rolling Meadows
2121 Euclid
Rolling Meadows, IL 60008

District 4 - Maywood
1500 Maybrook Ave
Maywood, IL 60153

District 5 - Bridgeview
10220 S 76th Ave
Bridgeview, IL 60455

District 6 - Markham
16501 S Kedzie Pkwy
Markham, IL 60428

Domestic Violence Court
555 W Harrison
Chicago, IL 60607

Juvenile Center Building
2245 W Ogden Ave, Rm 13
Chicago, IL 60602

Criminal Court Building
2650 S California Ave, Rm 526
Chicago, IL 60608

Daley Center Divisions /Departments
Civil Division

Richard J Daley Center

50 W Washington, Rm 601

Chicago, IL 60602

Hours; 8:30 am - 4:30 pm

Chancery Division
Richard J Daley Center

50 W Washington, Rm 802
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Domestic Relations Division
Richard J Daley Center

50 W Washington, Rm 802
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Civil Appeals

Richard J] Daley Center

50 W Washington, Rm 801
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Criminal Department
Richard J Daley Center

50 W Washington, Rm 1006
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm
County Division

Richard J Daley Center

50 W Washington, Rm 1202
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Probate Division

Richard ] Daley Center

50 W Washington, Rm 1202
Chicago, TL 60602

Hours: 8:30 am - 4:30 pm
Law Division

Richard ] Daley Center

50 W Washington, Rm 801
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Traffic Division

Richard J Daley Center

50 W Washington, Lower Level
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm
FILED DATE: 1/3/2020 4:50 PM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 73 of 120 PagelD #:73

30952 Atty. No. 41801
FILED
1/3/2020 4:50 PM

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS DOROTHY BROWN

CIRCUIT CLERK
COUNTY DEPARTMENT, LAW DIVISION COOK COUNTY. IL
2019L010297
ANDREA MARTINEZ, )
) 7940020
Plaintiff, )
v. ) No. 2019 L 010297
)
ABDUROSHID HAKIM, )
INDIVIDUALLY AND AS AN ) Hearing Date: No hearing scheduled
AGENT/EMPLOYEE OF LOADWYZE )
TRANSPORT, INC., et al., )
)
Defendants. )

NOTICE OF MOTION

To: Michael T. Wierzbicki
Horwitz, Horwitz and Associates, Ltd.
25 E. Washington Street, Suite 900
Chicago, IL 60602

On _ January 15,2020 at 9:45 a.m., or as soon thereafter as counsel may be heard, I
shall appear before the Honorable Judge Allen Price Walker, Room 2204, Richard J. Daley Center,
in Chicago, Illinois, or any judge sitting in his stead, and present Defendants’ Motion to Quash,
a copy of which is attached hereto.

Respectfully submitted,

/s Patrick J. Cremin

 

Patrick J. Cremin
Brian J. Hunt — bhunt@hunt-lawgroup.com
Patrick J. Cremin — peremin@hunt-lawgroup.com
THE HUNT LAW GROUP, LLC
Attorneys for Defendants
10 S. LaSalle Street, Suite 1450
Chicago, Illinois 60603
(312) 384.2300

CERTIFICATE OF SERVICE
I certify, under penalty of perjury pursuant to §1-109 of the Illinois Code of Civil
Procedure, that I served this Notice and attachment thereto by e-mailing and mailing a copy to the
above listed party at their respective address on January 3, 2020 with proper postage prepaid.

 

Janet Nolan
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 74 of 120 PagelD #:74

IN THE CEIRCUIT COURT OF COOK COUNTY ILLINOIS Rev. 3/18
a Nac COUNTY DEPARTMENT-LAW DIVISION | -

Pak vo LF L/RID
| ye De duc Ash, \ba Y, m ‘Motion Call: “Z” TimeLfYS— Line i J

Defendants | ) 2005 Trial Date: ASA
**CASE MANAGEMENT ORDER **

“+ (Please check off all pertinent paragraphs and circle proper party name) *%
(4231), 1. Written, 213(£)( 1), Q@) and 214 discovery to be issued by __ _ ordeemed waived;

 

 

Swear Nowe! Nemec” See”

(4296) 2. Written, 213(f)(1), (2) and 214 discovery to be answered by ; A ;
, p ES
(4218) 3. Party depositions, fact, 213(f(1) and/or (2) depositions to be completed by. 3

 

 

 

 

 

 

 

 

 

 

(4297) 4. Plaintiff to send list & addresses of treaters and HIPAA order to Defendant(s) by.
(4288) 5. Subpoenas for treating physicians’ records/deps to be issued by | or deemed waived:
(4218) __———s«G6.:- Treating physicians depositions to be completed by ;
(4231) ____7. All dispositive motions shall be filed mo later than ;
(4296)__8, AI SCR 215 & 216 discovery completed by | _ _ ;
(4206). _——s«&9«. (Plaintiff) - (Defendant) - (Add. Party) shall answer 213 (£)(3) Interrogatories by ; .
(4218) sd 0. Plaintiffs 213()(3) witnesses’ depositions to be completed by ;
(4218) . 11. Defendant’s 213(f)(3) witnesses’ depositions to be completed by | ;
(4218) 12. Add. party’s 213(f)(3) witnesses’ depositions to be completed by ;
(4295) «13. Alli fact discovery, SCR 213(f)(1), ((2), 215(a) and 216 discovery is closed. (Circle all applicable)

14. The majter is continued for subsequent Case Management Conference on ] — )- OL)
AM/PM in Room 2204 for:

 

at
(A) ‘oper Service (B) Appearance of Defendants (C) Case Value
(D) © Pleadings Status (E).% Discovery Status (F) Pre-Trial/Settlement

(G)____— Mediation Status (H)____ Trial Certification @ Other

 

 

 

(4005) 15. Case is DWP’d. (4040) The case is ‘voluntarily dismissed pursviant to 735 ILCS 5/2-1009.

(4331) __ ___16. Case stricken from (4284) _. _ Motion Stricken or (4330) +. se stricken from
— Nese from call ~*~ Motion Cail.

   
 

   
   

 

 

 

 

tate Judgé
* COPIES OF ALL PRIOR CMC ORDERS MUST Price Walker
BE BROUGHT TO ALL CMC COURT DATES. a

NOV 19 2919

4 FAILURE OF ANY PARTY TO COMPLY WITH - | a,
THIS CMC ORDER WILL BE A BASIS FOR SCR -  Cirenit @

BG C) SANCTIONS. FAILURE OF ANY PARTY . ourt — 207]
VFORCE THIS’ CMC ORDER, WILL CONSTITUTE :
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 75 of 120 PagelD #:75

 

2120 — Served 2121 ~ Served FILED

2220 — Not Served 2221 —Not Served 10/15/2019 12:00 AM

2320 — Served By Mail 2321 = Served By Mail DOROTHY BROWN

2420 — Served By Publication 2421 — Served By Publication CIRCUIT CLERK

Summons — Alias Summons (06/28/18) CCG NOO1 COOK COUNTY, IL
2019L010297

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

 

ANDREA MARTINEZ

(Plaintiff)

Vv. Case No, 20191010297
ABDUROSHID HAKIM individually and as agent/employee
of Loadwyze Transport Inc.

ABDUROSHI HAKIM individually and as agent/employee of
Loadwyxe Transport Inc., and

LOADWYZE TRANSPORT INC.,

(Defendants)

ALIAS SUMMONS
To Defendant: LOAADWYZE TRANSPORT INC. c/o Abduroshid Hakim 1489 Shore Pkwy Apt. 3B, Brooklyn, NY 11214

YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of which is hereto attached, or
otherwise file your appearance and pay the required fee within (30) days after service of this Summons, not counting the day of
service. To file your answer or appearance you need access to the internet. Please visit www.cookcountyclerkofeourt.org to
initiate this process. Kiosks with internet access are available at all Clerk’s Office locations. Please refer to the last page of this
document for location information.

 

If you fail to do so, a judgment by default may be entered against you for the relief requested in the complaint.

To the Officer: This summons must be returned by the officer or other person to whom it was given for service, with
endorsement of service and fees. if any, immediately after service. If service cannot be made, this Summons shall be returned so
endorsed. This Summons may not be served later than thirty (30) days after its date.

E-Filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first create an
account with e-filing service provider. Visit https://efile.illingiscourts.gov/service-providers.him to learn more and select
a service provider. If you need additional help or have trouble e-filing, visit

hitp://www.illinoiscourts.gov/FA O/gethelp.asp.

10/15/2019

 

Atty. No: 04771 Witness:

Atty Name: Michael T. Wierzbicki 0/15/2019 12:00 AM DOROTHY BROWN

 

Atty. For: PLAINTIFF

 

 

 

 

 

Address: 25 E. Washington, Suite 900 DOROTHY BROWN, Clerk of Court

City: Chicago State: IL Zip:60602

Telephone: 312-372-8822 Date of Service:

Primary Email: clmail@rhorwitzlaw.com (To be inserted by officer on copy left with Defendant or other person):

 

Secondary Email: sung“zhorwitzlaw.com

Tertiary Email: carmen‘chorwitzlaw.com
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 76 of 120 PagelD #:76

CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

Richard J Daley Center
50 W Washington
Chicago, IL 60602

District 2 - Skokie
5600 Old Orchard Rd
Skokie, IL 60077

District 3 - Rolling Meadows
2121 Buclid
Rolling Meadows, IL 60008

District 4 - Maywood
1500 Maybrook Ave
Maywood, IL 60153

District 5 - Bridgeview
10220 S 76th Ave
Bridgeview, TL 60455

District 6 - Markham
16501 S Kedzie Pkwy
Markham, IL 60428

Domestic Violence Court
555 W Harnson
Chicago, IL 60607

Juvenile Center Building
2245 W Ogden Ave, Rm 13
Chicago, IL 60602

Criminal Court Building
2650 S California Ave, Rm 526
Chicago, IL 60608

Daley Center Divisions/Departments
Civil Division

Richard J Daley Center

30 W Washington, Rm 601

Chicago, IL 60602

Houts: 8:30 am - 4:30 pm

Chancery Division
Richard J Daley Center

50 W Washington, Rm 802
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Domestic Relations Division
Richard | Daley Center

50 W Washington, Rm 802
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Civil Appeals

Richard J Daley Center

50 W Washington, Rm 801
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Criminal Department
Richatd J] Daley Center

50 W Washington, Rm 1006
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

County Division

Richard J Daley Center

50 W Washington, Rm 1202
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Probate Division

Richard J Daley Center

50 W Washington, Rm 1202
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Law Division

Richard J Daley Center

50 W Washington, Rm 801
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Traffic Division

Richard J Daley Center

50 W Washington, Lower Level
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 77 of 120 PagelD #:77

 

2120 — Served 2121 — Served FILED

2220 — Not Served 2221 —Not Served 10/15/2019 12:00 AM

2320 — Served By Mail 2321 = Served By Mail DOROTHY BROWN

2420 — Served By Publication 2421 — Served By Publication CIRCUIT CLERK

Summons — Alias Summons (06/28/18) CCG NOO1 COOK COUNTY, IL
2019L010297

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

 

ANDREA MARTINEZ
(Plaintiff)

y. Case No, 2019L010297
ABDUROSHID HAKIM individually and as agent/employee
of Loadwyze Transport Inc.

ABDUROSHI HAKIM individually and as agent/employee of
Loadwyxe Transport Inc., and

LOADWYZE TRANSPORT INC.,

(Defendants)

Ne ee ee ee ee ee

ALIAS SUMMONS
To Defendant: LOADWYZE TRANSPORT INC. c/o Abduroshid Hakim 1489 Shore Pkwy Apt. 3B, Brooklyn, NY 11214

YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of which is hereto attached, or
otherwise file your appearance and pay the required fee within (30) days after service of this Summons, not counting the day of
service. To file your answer or appearance you need access to the internet. Please visit www.cookcountyclerkofcourt.org to
initiate this process. Kiosks with internet access are available at all Clerk’s Office locations. Please refer to the last page of this
document for location information.

If you fail to do so, a judgment by default may be entered against you for the relief requested in the complaint.

To the Officer: This summons must be returned by the officer or other person to whom it was given for service, with
endorsement of service and fees, if any, immediately after service. If service cannot be made, this Summons shall be returned so
endorsed. This Summons may not be served later than thirty (30) days after its date.

E-Filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first create an
account with e-filing service provider. Visit https://efile illinoiscourts.gov/service-providers.htm to learn more and select
a service provider. If you need additional help or have trouble e-filing, visit

hitp://Ayww.illingiscourts.gov/FA O/gethelp.asp.

 

Atty. No: 04771 Witness: 10/15/2019

 

Atty Name: Michael T, Wierzbicki 0/15/2019 12:00 AM DOROTHY BROWN

 

 

Atty. For: PLAINTIFF

 

 

 

 

Address: 25 E. Washington, Suite 900 DOROTHY BROWN, Clerk of Court

City: Chicago State: IL Zip:60602

Telephone: 312-372-8822 Date of Service:

Primary Email: clmail@chorwitzlaw.com (To be inserted by officer on copy left with Defendant or other person):

 

Secondary Email: sung“ehorwitzlaw.com

Tertiary Email: carmen“éhorwitzlaw.com
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 78 of 120 PagelD #:78

CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

Richard J Daley Center
50 W Washington
Chicago, I 60602

District 2 - Skokie
5600 Old Orchard Rd
Skokie, IL 60077

District 3 - Rolling Meadows
2121 Euclid
Rolling Meadows, IL 60008

District 4 - Maywood
1500 Maybrook Ave
Maywood, IL 60153

District 5 - Bridgeview
10220 S 76th Ave
Bridgeview, IL 60455

District 6 - Markham
16501 S Kedzie Pkwy
Markham, IL 60428

Domestic Violence Court
555 W Harrison
Chicago, IL 60607

Juvenile Center Building
2245 W Ogden Ave, Rm 13
Chicago, IL 60602

Criminal Court Building
2650 S California Ave, Rm 526
Chicago, IL 60608

Daley Center Divisions /Departments
Civil Division

Richard J Daley Center

50 W Washington, Rm 601

Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Chancery Division
Richard J Daley Center

50 W Washington, Rm 802
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Domestic Relations Division
Richard J Daley Center

50 W Washington, Rm 802
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Civil Appeals

Richard J Daley Center

50 W Washington, Rm 801
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Criminal Department
Richard ] Daley Center

50 W Washington, Rm 1006
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm
County Division

Richard J Daley Center

50 W Washington, Rm 1202
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Probate Division

Richard J Daley Center

50 W Washington, Rm 1202
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Law Division

Richard J Daley Center

50 W Washington, Rm 801
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Traffic Division

Richard | Daley Center

50 W Washington, Lower Level
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 79 of 120 PagelD #:79

 

2120 — Served 2121 — Served FILED

2220 — Not Served 2221 —Not Served 10/15/2019 12:00 AM

2320 — Served By Mail 2321 = Served By Mail DOROTHY BROWN

2420 — Served By Publication 2421 — Served By Publication CIRCUIT CLERK

Summons — Alias Summons (06/28/18) CCG NO01 COOK COUNTY, IL
2019L010297

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

 

ANDREA MARTINEZ
(Plaintiff)

v. Case No, 2019L010297
ABDUROSHID HAKIM individually and as agent/employee
of Loadwyze Transport Inc.

ABDUROSHI HAKIM individually and as agent/employee of
Loadwyxe Transport Inc., and

LOADWYZE TRANSPORT INC.,

(Defendants)

ALIAS SUMMONS
To Defendant: LOADWYZE TRANSPORT INC. c/o Abduroshid Hakim 1489 Shore Pkwy Apt. 3B, Brooklyn, NY 11214

YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of which is hereto attached, or
otherwise file your appearance and pay the required fee within (30) days after service of this Summons, not counting the day of
service. To file your answer or appearance you need access to the internet. Please visit www.cookcountyclerkofcourt.org to
initiate this process. Kiosks with internet access are available at all Clerk’s Office locations. Please refer to the last page of this
document for location information.

 

If you fail to do so, a judgment by default may be entered against you for the relief requested in the complaint.

To the Officer: This summons must be returned by the officer or other person to whom it was given for service, with
endorsement of service and fees, if any, immediately after service. If service cannot be made, this Summons shall be returned so
endorsed. This Summons may not be served later than thirty (30) days after its date.

E-Filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first create an
account with e-filing service provider. Visit https://efile.illinoiscourts.gov/service-providers.htm to learn more and select
a service provider. If you need additional help or have trouble e-filing, visit

http://www.illinoiscourts.gov/FA O/gethelp.asp.

10/15/2019

   

Atty. No: 0477] Witness:

 

Atty Name: Michael T. Wierzbicki 0/15/2019 12:00 AM DOROTHY BROWN

Atty. For: PLAINTIFF

 

 

 

 

 

Address: 25 E. Washington, Suite 900 DOROTHY BROWN, Clerk of Court

City: Chicago State: IL Zip:60602

Telephone: 312-372-8822 Date of Service:

Primary Email: clmailérhorwitzlaw.com (To be inserted by officer on copy left with Defendant or other person):

 

Secondary Email: sung@whorwitzlaw.com

Tertiary Email: carmen@horuitzlaw.com
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 80 of 120 PagelD #:80

CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

Richard J Daley Center
50 W Washington
Chicago, IL 60602

District 2 - Skokie
5600 Old Orchard Rd
Skokie, IL 60077

District 3 - Rolling Meadows
2121 Euclid
Rolling Meadows, IL 60008

District 4 - Maywood
1500 Maybrook Ave
Maywood, IL 60153

District 5 - Bridgeview
10220 S 76th Ave
Bridgeview, TL 60455

District 6 - Markham
16501 S Kedzie Pkwy
Markham, IL 60428

Domestic Violence Court
555 W Harrison
Chicago, IL 60607

Javenile Center Building
2245 W Ogden Ave, Rm 13
Chicago, IL 60602

Criminal Court Building
2650 S California Ave, Rm 526
Chicago, IL 60608

Daley Center Divisions /Departments
Civil Division

Richard J Daley Center

50 W Washington, Rm 601

Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Chancery Division
Richard J Daley Center

50 W Washington, Rim 802
Chicago, IL 60602

Hours; 8:30 am - 4:30 pm

Domestic Relations Division
Richard ] Daley Center

50 W Washington, Rm 802
Chicago, IL 60602

Hours: 8:30 am - 430 pm
Civil Appeals

Richard J Daley Center

50 W Washington, Rm 801
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Criminal Department
Richard J Daley Center

50 W Washington, Rm 1006
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm
County Division

Richatd J Daley Center

50 W Washington, Rm 1202
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Probate Division

Richard ] Daley Center

50 W Washington, Rm 1202
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm
Law Division

Richard ] Daley Center

50 W Washington, Rm 801
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Traffic Division

Richard J Daley Center

50 W Washington, Lower Level
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 81 of 120 PagelD #:81

 

2120 — Served 2121 - Served FILED

2220 — Not Served 2221 — Not Served 10/15/2019 12:00 AM

2320 — Served By Mail 2321 = Served By Mail DOROTHY BROWN

2420 — Served By Publication 2421 — Served By Publication CIRCUIT CLERK

Summons — Alias Summons (06/28/18) CCG NOO1 COOK COUNTY, IL
2019L010297

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

 

ANDREA MARTINEZ
(Plaintiff)

v. Case No. 2019L010297

ABDUROSHID HAKIM individually and as agent/employee
of Loadwyze Transport Inc.

ABDUROSHI HAKIM individually and as agent/employee of
Loadwyxe Transport Inc., and

LOADWYZE TRANSPORT INC.,

(Defendants)

Nee ae i ee Se

ALIAS SUMMONS
To Defendant: LOADWYZE TRANSPORT INC. c/o Abduroshid Hakim 1489 Shore Pkwy Apt. 3B, Brooklyn, NY 11214

YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of which is hereto attached, or
otherwise file your appearance and pay the required fee within (30) days after service of this Summons, not counting the day of
service. To file your answer or appearance you need access to the internet. Please visit www.cookcountyclerkofcourt.org to
initiate this process. Kiosks with internet access are available at all Clerk’s Office locations. Please refer to the last page of this
document for location information.

If you fail to do so, a judgment by default may be entered against you for the relief requested in the complaint.

To the Officer: This summons must be returned by the officer or other person to whom it was given for service, with
endorsement of service and fees, if any, immediately after service. If service cannot be made, this Summons shall be returned so
endorsed. This Summons may not be served later than thirty (30) days after its date.

E-Filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first create an
account with e-filing service provider. Visit https://efile.illinoiscourts.gov/seryice-providers.him to learn more and select
a service provider. If you need additional help or have trouble e-filing, visit

http://www.illinoiscourts.gov/FA O/gethelp.asp.

 

Atty. No: 04771 Witness: 10/15/2019

 

Atty Name: Michae] T. Wierzbicki 0/15/2019 12:00 AM DOROTHY BROWN

 

 

Atty. For: PLAINTIFF

 

 

 

 

Address: 25 E. Washington, Suite 900 DOROTHY BROWN, Clerk of Court

City: Chicago State: IL Zip:60602

Telephone: 312-372-8822 Date of Service:

Primary Email: chlmail@horwitzlaw.com (To be inserted by officer on copy left with Defendant or other person):

 

Secondary Email: sung“chorwitzlaw.com

Tertiary Email: carmen‘chorwitzlaw.com
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 82 of 120 PagelD #:82

CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

Richard ] Daley Center
50 W Washington
Chicago, IL 60602

District 2 - Skokie
5600 Old Orchard Rd
Skokie, IL 60077

District 3 - Rolling Meadows
2121 Euclid
Rolling Meadows, IL 60008

District 4 - Maywood
1500 Maybrook Ave
Maywood, IL 60153

District 5 - Bridgeview
10220 S 76th Ave
Bridgeview, IL 60455

District 6 - Markham
16501 S Kedzie Pkwy
Markham, IL 60428

Domestic Violence Court
555 W Harrison
Chicago, IL 60607

Juvenile Center Building
2245 W Ogden Ave, Rm 13
Chicago, IL 60602

Criminal Court Building
2650 S California Ave, Rm 526
Chicago, IL 60608

Daley Center Divisions /Departments
C1vil Division

Richard J Daley Center

50 W Washington, Rm 601

Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Chancery Division
Richard J Daley Center

50 W Washington, Rm 802
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Domestic Relations Division
Richard J Daley Center

50 W Washington, Rm 802
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm
Civil Appeals

Richard ] Daley Center

50 W Washington, Rm 801
Chicago, IL 60602

Hours: 8:30 am - 430 pm

Criminal Department
Richatd ] Daley Center

50 W Washington, Rm 1006
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

County Division

Richard J Daley Center

50 W Washington, Rm 1202
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Probate Division

Richatd J] Daley Center

50 W Washington, Rm 1202
Chicago, TL 60602

Hours: 8:30 am - 4:30 pm

Law Division

Richard J Daley Center

50 W Washington, Rm 801
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Traffic Division

Richard J Daley Center

50 W Washington, Lower Level
Chicago, TL 60602

Hours: 8:30 am - 4:30 pm
CIRCUIT COURBLE EKEGrCwEBRBp2 Document #: 1 Filed: 01/16/20 Page 83 of 120 PagelD #:83

LAW DIV., RM. 801 DALEY CTR.
CHICAGO, IL. 60602

ID: LD2019L010297 20190924000005
HORWITZ HORWITZ & ASSOC

25 E.WASHINGTON #900

CHICAGO IL 60602

ek kK kK ke NOTICE k kK kK kek

CASE 19-L-010297

MARTINEZ ANDREA Vv. HAKIM ABDUROSHID

THERE WILL BE A CASE MANAGEMENT CALL OF YOUR CASE ON TUESDAY

THE 19TH DAY OF NOVEMBER IN ROOM 2204 AT 9:45 A.M. AT THE

DALEY CENTER COURT HOUSE, 50 WEST WASHINGTON STREET, CHICAGO, IL

ATTENTION: EFFECTIVE JANUARY 2, 2014, PARTIES RECEIVING
POSTCARD NOTICE WILL BE CHARGED A STATUTORY FEE OF $15.00 +
POSTAGE. TO AVOID THIS FEE REGISTER FOR ELECTRONIC COURT
NOTICE AT WWW. COOKCOUNTYCLERKOFCOURT. ORG.
FILED DATE: 9/18/2019 4:36 PM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 84 of 120 PagelD #:84

 

2120 — Served 2121 — Served FILED

2220 — Not Served 2221 — Not Served 9/18/2019 4:36 PM

2320 — Served By Mail 2321 = Served By Mail DOROTHY BROWN

2420 — Served By Publication 2421 — Served By Publication CIRCUIT CLERK

Summons — Alias Summons (06/28/18) CCG NO001 COOK COUNTY, IL
2019L010297

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

 

ANDREA MARTINEZ )
)
(Plaintiff) )

) 2019L010297

Vv. ) Case No.
)
ABDUROSHID HAKIM individually and as agent/employee )
of Loadwyze Transport Inc. )
ABDUROSHI HAKIM individually and as agent/employee of )
Loadwyze Transport Inc., and )
LOADWYZE TRANSPORT INC., )
)
)
(Defendants) )
)
SUMMONS

To each Defendant: Abduroshid Hakim 1489 Shore Pkwy Apt. 3B, Brooklyn, NY 11214

YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of which is hereto attached, or
otherwise file your appearance and pay the required fee within (30) days after service of this Summons, not counting the day of
service. To file your answer or appearance you need access to the internet. Please visit www.cookcountyclerhofcourt.org to
initiate this process. Kiosks with internet access are available at all Clerk’s Office locations. Please refer to the last page of this
document for location information.

Lf you fail to do so, a judgment by default may be entered against you for the relief requested in the complaint.

To the Officer: This summons must be returned by the officer or other person to whom it was given for service, with
endorsement of service and fees, if any, immediately after service. If service cannot be made, this Summons shall be returned so
endorsed. This Summons may not be served later than thirty (30) days after its date.

E-Filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first create an
account with e-filing service provider. Visit https://efile.illinoiscourts.gov/service-proyiders. htm to learn more and select
a service provider. If you need additional help or have trouble e-filing, visit

http://Avww.illinoiscourts.gov/F AG/gethelp.asp.

   

 

Atty. No: 04771 Witness:

Atty Name: Michael T. Wierzbicki

9/18/2019 4:36 PM DOROTHY BROWN
Atty. For: PLAINTIFF

 

 

 

 

 

Address: 25 E. Washington, Suite 900 DOROTHY BROWN, Clerk of Court

City: Chicago State: IL Zip:60602

Telephone: 312-372-8822 Date of Service:

Primary Email: clmail@horwitzlaw.com (To be inserted by officer on copy left with Defendant or other person):

 

Secondary Email: sung‘@horwitzlaw.com

Tertiary Email: carmen@horwitzlaw.com

 
FILED DATE: 9/18/2019 4:36 PM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 85 of 120 PagelD #:85

CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

Richard ] Daley Center
50 W Washington
Chicago, IL 60602

District 2 - Skokie
5600 Old Orchard Rd
Skokie, IL 60077

District 3 - Rolling Meadows
2121 Euclid
Rolling Meadows, IL 60008

District 4 - Maywood
1500 Maybrook Ave
Maywood, IL 60153

District 5 - Bridgeview
10220 S 76th Ave
Bridgeview, IL 60455

District 6 - Markham
16501 S Kedzie Pkwy
Markham, IL 60428

Domestic Violence Court
555 W Harrison
Chicago, IL 60607

Juvenile Center Building
2245 W Ogden Ave, Rm 13
Chicago, IL 60602

Criminal Court Building
2650 S California Ave, Rm 526
Chicago, IL 60608

Daley Center Divisions /Departments
Civil Division

Richard J] Daley Center

50 W Washington, Rm 601

Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Chancery Division
Richard J Daley Center

50 W Washington, Rm 802
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Domestic Relations Division
Richard ] Daley Center

50 W Washington, Rm 802
Chicago, IL 60602

Houts: 8:30 am - 4:30 pm

Civil Appeals

Richard | Daley Center

50 W Washington, Rim 801
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Criminal Department
Richard J Daley Center

50 W Washington, Rm 1006
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

County Division

Richard J Daley Center

50 W Washington, Rm 1202
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Probate Division

Richard J Daley Center

50 W Washington, Rm 1202
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm
Law Division

Richard J Daley Center

50 W Washington, Rm 801
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Traffic Division

Richard ] Daley Center

50 W Washington, Lower Level
Chicago, IL 60602

Houts: 8:30 am - 4:30 pm
FILED DATE: 1/3/2020 4:44 PM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 86 of 120 PagelD #:86

FILED
1/3/2020 4:44 PM

30952 circuit ERK

COOK COUNTY, IL
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS — 2019L.010297

COUNTY DEPARTMENT, LAW DIVISION

ANDREA MARTINEZ,
Plaintiff,

Vv. No. 191010297
ABDUROSHID HAKIM,

INDIVIDUALLY AND AS AN
AGENT/EMPLOYEE OF LOADWYZE
TRANSPORT, INC., ABDUROSHI
HAKIM, INDIVIDUALLY AND AS AN
AGENT OF LOADWYZE TRANSPORT
INC., and LOADWYZE TRANSPORT, INC.

Nn Ne Nee ee ee ne See Since Sena Smee See” Nene Some ee nee

Defendants.
DEFENDANTS’ MOTION TO QUASH SERVICE OF SUMMONS

Defendants, ABDUROSHID HAKIM and LOADWYZE TRANSPORT, INC., by their
attorneys, THE HUNT LAW GROUP, LLC, hereby request this Honorable Court, pursuant to 735
ILCS 5/2-301, to quash the service of summons and complaint upon them by Plaintiff, ANDREA
MARTINEZ. In support thereof, Defendants state as follows:

INTRODUCTION

1. On September 18, 2019, Plaintiff, Andrea Martinez, filed a Complaint at Law
(“Complaint”) in the Circuit Court of Cook County, County Department, Law Division, for
personal injuries against Defendants arising out of a vehicular occurrence on July 25, 2019 at or
near Milepost 137 on U.S. Interstate 80 Westbound in the Township of New Lenox, County of

Will, State of Illinois. A copy of Plaintiffs Complaint is attached hereto and as part of Exhibit

A.

ae
FILED DATE: 1/3/2020 4:44 PM 20191010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 87 of 120 PagelD #:87

2. Plaintiff is alleging, inter alia, that at the time and place aforesaid, Defendant,
Abduroshid Hakim (“Hakim”) was operating a vehicle in his capacity as agent, servant and/or
employee of Defendant, Loadwyze Transport, Inc. (““Loadwyze”).

3. At all times relevant herein, Defendant Hakim, was and is a resident and citizen of
the State of New York, and the sole owner and operator of Loadwyze Transport, Inc. (See Affidavit
of Abduroshid Hakim, attached as Exhibit B).

4, At all times relevant herein, Defendant Loadwyze was and is a domestic business
corporation, incorporated in and having its principal place of business in the State of New York,
and having as its Registered Agent Defendant Hakim. (See Hakim Affidavit, Exhibit B).

5. On October 16, 2019, Defendant Hakim, by US Postal Service Certified Mail, #
7017304000007768635, received a letter from Plaintiff's counsel dated October 11, 2019 which
included: 1) a copy of the Summons and Complaint; 2) a Secretary of State “Affidavit of
Compliance for Service of Process on Non-Resident,” signed by Mary K. Wagner and dated
September 23, 2019; and 3) a September 26, 2019 letter from the Office of the Illinois Secretary
of State acknowledging receipt of $5.00 and confirming filing and service have been accepted by
the Secretary of State on September 26, 2109 in compliance with the provisions of 625 ILCS 5/10-
301 or 735 ILCS 5/2-203.1. A copy of the October 11, 2019 letter from Plaintiff's counsel with
attachments is attached as Exhibit A.

6. A copy of the Defendants’ envelope in which they received the summons and
complaint by Certified Mail is attached to the Affidavit of Abduroshid Hakim, Exhibit B.

ARGUMENT

PLAINTIFFE’S ATTEMPTED SERVICE OF PROCESS UPON DEFENDANTS
PURSUANT TO 735 ILCS 3/10-301 IS IMPROPER

7. 625 ILCS 5/10-301 provides, in pertinent part:

2
FILED DATE: 1/3/2020 4:44 PM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 88 of 120 PagelD #:88

Service of process on non-resident
(b) Service of such process shall be made by serving a copy upon the Secretary of State or
any employee in his office designated by him to accept such service for him, or by filing
such copy in his office, together with an affidavit of compliance from the plaintiff
instituting the action, suit, or proceeding, which states that this Section is applicable to the
proceeding and that the plaintiff has complied with the requirements of this Section, and a
fee of $5 and such service shall be sufficient service upon the person, if notice of such
service and a copy of the process are, within 10 days thereafter, sent by registered mail by
the plaintiff to the defendant, at the last known address of the defendant, and the plaintiff's
affidavit of compliance herewith is appended to the summons. (Emphasis added).
7. The Affidavit of Compliance for Service of Process on Non-Resident, signed by
Mary K. Wagner on September 23, 2019, attests to the following:
The undersigned makes this affidavit for the purpose of inducing the Secretary of State to
accept service of process on behalf of the named defendant herein...Further, these provisions
require notice of such service and a copy of the process to be sent by registered mail within
10 days by the plaintiff to the defendant within 10 days by the plaintiff to this defendant at

his/her last known address, with the plaintiffs Affidavit of Compliance appended to the
summons. (Emphasis added).

8. As shown on the envelope Defendant Hakim received on October 16, 2019,
Summons and Complaint were sent by certified mail, rather than registered mail. As such, the
service is improper and defective.

9. Plaintiff may assert the distinction as between certified mail and regular mail may
be an insignificant one, but the courts are nevertheless strident in their adherence to the procedural
requirements of serving process upon out-of-state residents, requiring strict compliance with
Section 10-301. Allied American Insurance Co. v. Mickiewicz, 124 Ill_App.3d 705 (Ast Dist. 1984).

10. In Burton v. Autumn Grain Transport, Inc., 222 Ul._App.3d 755 (1 Dist. 1991), the
1 District squarely addressed the issue of whether service of summons and complaint to an out-
of-state resident by certified mail, rather than by registered mail, would be allowable pursuant to

Section 10-301. In Burton, the case involved a personal injury lawsuit suit arising from an
FILED DATE: 1/3/2020 4:44 PM = 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 89 of 120 PagelD #:89

automobile collision in Cook County and an out-of-state defendant moved to quash service of
process as he was served with summons by certified mail. The trial court held that plaintiffs
service of summons by certified mail met the procedural requirements of Section 10-301. On
appeal, however, the 1* District held otherwise, focusing on the plain language of the statute
requiring service only by registered mail. In Burton, the Court concluded:

...[i]f legislature had wanted service under section 10-301 of the Code to be effected by

certified mail it would not, as it does, specify that process must be achieved by registered

mail. We agree with the Seventh Circuit’s observation that “only a court with a power of
statutory revision could equate certified mail to ‘registered mail’ in a case which there was
no possible argument that the legislature had failed to anticipate a situation in which literal
compliance with the statute would be unduly, perhaps, senselessly, burdensome.” (citing

Johnson v Burken, 930 F.2d 1202 (7th Cir. 1991).

11. Additionally, in Burton, even though the court found that the out-of-state defendant
had actual knowledge of the lawsuit, the statutory requirements by which he was to be served with
process nevertheless remained to be complied with. Burton at 759.

12. Based upon the foregoing, it is clear that plaintiff failed to adhere to the statutory
requirements in 635 ILCS 5/10-301 by attempting to serve process upon Defendants by certified
mail. Section 10-301 requires service of process only by registered mail.

WHEREFORE, Defendants, ABDUROSHID HAKIM and LOADWYZE TRANSPORT,

INC., request this Honorable Court to quash Plaintiff's purported service of summons and

complaint upon Defendants for the reasons set forth above.

Respectfully submitted,

THE HUNT LAW GROUP, LLC

 

By: PatrickéC. ‘Cremin

 
FILED DATE: 1/3/2020 4:44 PM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 90 of 120 PagelD #:90

Brian J. Hunt

Patrick C. Cremin

THE HUNT LAW GROUP, LLC
Attorneys for Defendants

10 S. LaSalle Street, Suite 1450

‘Chicago, IL 60603

(312) 384-2300 (phone)
bhunt@bunt-lawgroup.com

pcrem@hunt-lawgroup.com
FILED DATE: 1/3/2020 4:44 PM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 91 of 120 PagelD #:91

GWA

PECURRATOD BOG LY RADE tenor tes

October 11, 2019
Abduroshi Hakim L

1489 Shore Parkway APT. 3B
Brooklyn, NY 11214

RE; Andrea Martinez vy. Abduroshi Hakim individually and as agent/employed’d¥s <: Starshak

 

Leadwyze Transport. Inc. Zbigniew .!. Bednarz

Court Number: 19 L 10297
Our File Number: 31209
D/A: 07/25/19

Dear Mr. Abduroshi Hakim:

Enclosed please find a copy of the Letter from the Office of the Secretary of State of
Mlinois, a summons w/ affidavit of compliance of service on a non-resident, and a copy of
the complaint. Please forward these documents to your insurance carrier immediately.

Very truly yours,

HORWITZ, HORWITZ, AND ASSOCIATES, LTD.

WMirpot Ll esbble

Michael T. Wierzbicki
MTW/mw

+ Fa
FILED DATE: 1/3/2020 4:44 PM = 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 92 of 120 PagelD #:92

 

 

CRPICH Of TRE SHORETARY OF STATE

 

 

ILGSH WEALTH » Scocretary of Siate
September 26, 2019

Horwitz, Horwitz & Associates, LTd.
25 E. Washington, Suite 900
Chicago, IL 60602

Dear Sir or Madam:

Copies of Summons(es), Complaint(s) at Law, and Affidavit(s) of Compliance
with proper fee(s) have been received on the following:

“ndrea Niartinez v. Abduroshi Hakim, #19 L 010294, Fee $5.00

Filing and Service have been accepted on 9/26/2019 in compliance with the
provisions of 625 ILCS 5/10-301 or provisions of 735 ILCS 5/2-203.1 as

applicable.

Sincerely,

Qrecee WORE
Jesse White
Secretary of State

ALL INQUIRIES CALL:
(217)785-3096

Office of the General Counsel
298 Howlett Building
Springfield, IL 62756

JWitf
Enclosure

 

 

100 W. Randolph St, Ste. 5400
Janes R, Thompson Center
Chicago, IL, 60601
(312) 814-2262

EX C2
FILED DATE: 1/3/2020 4:44 PM 2019L010297

CR UME. OFICTCUIS BOUT AU LOU ue

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 93 of 120 PagelD #:93

2120 ~ Served 2121 ~ Served FILED

2220 — Not Served 222} —Not Served 9/18/2019 4:38 PM

2320 — Served By Mail 2321 = Served By Mai! DOROTHY BROWN

2420 Served By Publication 2421 ~ Served By Publication CIRCUIT CLERK

Summons ~ Alias Summons - (06/28/13) CCG NOD! COOK COUNTY, IL
20181.010297

 

EN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

 

ANDREA MARTINEZ, }
)
(Plaintiff) )
}

¥. } Case No. 2019L010297
)
ABDURQSHID HAKIM individually and as agent/empipyee 3
of Loadwyze Transport Inc. )
ABDUROSHI HAKIM individually and as agent/employes of =)
Loadwyze Transport tno, and }
LOADWYZE TRANSPORT INC,; J
}
3
(Defendants) )
)
SUMMONS

To vach Defendant: Abduroshl Hakim 1489 Share Pkwy Apt. 3B, Brooklyn, NY 11214

YOU ARE SUMMONED and required te file an answer to the complaint in this casa, a copy of which is hereto attuchsd, or
otherwise fils your appearance and pay the required fee within G0) days after service of thir Summons, not counting the day of
service. To file your answer or appearance you necd access te the internet. Please yisit wwwy.coo

jaltiate this process. Kiosks with internet access are available at all Clerk’s Office locations. Please refer to the lust page of this

document for location information,
If you fail to do 0, 2 Judgment by default may be entered against you for the rellef requested In the complaint,

To the Officer, This summons must be returned by the officer or other person ta whom tt was given for services, with
endorsement of service and fees, if any, immediately afer service. [fservice cannot be made, thls Summons shail be returned so
endozsed, This Summons may not be served later than thirty (30) days after Its date,

E-Filing is now mandatory for documents in civil cuges with llmlted exemptions. To e-file, you must first create an
account with e-flijug service provider. Visit piips:/jefile {hinolsegurts.govéservice~providers.htm to learn more and select
a service provider, Ifyou need additional help or have trouble ¢-fliing, visit

bita/Avwy.Winolscourts. ADfeethet .

Atty. No: 04971 Witness:
Atty Name; Michael T. Winrablek!

Atty. Por: PLAINTIFF

Address: 25 BE. Washington, Sulte 900 DOROTHY BROWN, Clerk of Court
City: Chicago State: (L Zip. G0GG2

Telephone: 312-372-8822 Date of Servica:
Primary Emajh clmail@horwitztaw.com (To he Inserted by officer on copy left with Defendant or o
Secondary Email: sung@horwitzlaw.com
Tertlary Email: cormen@borwitzlaw.com

 

9/18/2019 4:35 PM DOROTHY BROWN

 

 

 
FILED DATE: 1/3/2020 4:44 PM 20191010297

THA GS, SOL IT .O PR fehl Luc

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 94 of 120 PagelD #:94

 

CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

Richard J Daley Centex

50 W Washington

Chicago, TL 60602

Disuict 2 - Skokie

5600 Old Orchard Rd
Skokie, IL 60077

District 3 - Rolling Meadows
2121 Euclid

Rolling Meadows, IL 60008
District 4 - Maywood

1800 Maybrook Ave
Maywood, IL 60153
Distact 5 --Bridgeview
10220 S 76th Ave
Bridgeview, IL 60455
District 6 - Markham

16501 S Kedzie Phy
Markham, IL 60428

Domestic Violence Court
555 W Harrison
Chicago, I. 60607

Jovendle Center Building

2245 W Ogden Ave, Rm 13
Chicago, IL 60602

Criminal Gourt Building

2650 § California Ave, Rm 526
Chicago, IL, 60608

Daley Center Divisions /Departments

Civil Division

Richard J Daley Center

50 W Washington, km $01
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm
Chancery Division

Richard J Daley Center

50 W Washington, Rm 802
Chicago, 1. 60602

Hours: 8:30 am - 4:30 pm

Domestic Relations Division
Richard J Daley Center

50 W Washington, Ren 802
Chicago, IL 60602

Hours: 830 am - 4:30 pm

Civil Appeals

Richard J Daley Center

50 'W Washington, Rm 801
Chicago, IL 60602 .
Hours: 830 am - 4:30 pm

Criminal Department
Richard J Daley Center

50 W Washington, Rm 1006
Chicago, IL 60602

Hours: 8:30-am - 4:30 pm
County Division

Richard J Daley Center

50 W Washington, Rm 1202
Chicago, IL 60602

Hoors; 8:30 am - 4:30 pm
Probate Division

Richard J Daley Center

50 W Washington, Rm 1202
Chicago, IL 60602

Hours: 830 am - 4:30 pm
Richard J Daley Center

50 W Washington, Rm 801
Chicago, IL 60602

Hours: 830 am - 4:30 pm
“Traffic Division

Richard J Daley Cencer

50 'W Washington, Lower Level
Chicago, IL 60602

Hours; 3:30 am - 430 pm
FILED DATE: 1/3/2020 4:44 PM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 95 of 120 PagelD #:95

 

 

 

Affidavit of Compliance for Service of Process on Non-resident

Je offecs service: please surve the Office of the Searetary of Stale with 2 coples of the sunmona, t copy of
the suniplain’, and @ fully exeeutad Alidavil of Complianve, Faust $8.

 

Pureuant to Section 16-301 ef the fllinols Vahicle Code (Chapter 626, Section 6/10-304, Iials Compiled Statutes,
Sevvice of Process on Non-resident), the undersigned states that:

4. Sem (plaintiationey tor plaintif) tn the toile

ANDREA MARTINEZ ve, _semblemala
Final Aimed Pee

2. ‘thie cause of action ariees from the use and operation, by the defendant to be served or hie duly authorized
agent or employes, of 8 vehicle over or upon the highways of the State of Iifnole, which resulted In damage
of lose to the person or property of (HS UHeeENawellent of the undersigned). (Strike inapplicable term.)

4. ser paep vant to be sarved through the Seoretuy of Stiefel under one of the following: (check appraprl-

 

   

8) { ] Atthe time of the accident the defendent waa end remains @ non-fosldent of this alate, or

b} [ } Was a resident of due state at the time the cause of action aroee but has subsequently become a
nonresident of this state, or

8) DO} Atte time the cause of action arose, the vehicle was owned by @ non-resident and was being oper
sted over and upon the highways of tls stata with the owner's express or Implied permisalan,

4. The undersigned makes this affidavit for the purpose of Inducing the Secretary of State to eccop! aervice of
process on behalf of tha named defendant hareln according to the provisions of Section 10-901 of the Mnols
Vehicle Code. These provisions are applicable to the Instant proceeding, The undarelgned has complied with
and will continua fo comply with all of the requirements of eald Section. Further, trese provisions require notice
of such service and @ copy of the process fo be sent by registered mall within 10 days by the plaintiff to the
defendant at hia/her last known address, with the plaints Aldavit of Compliance appended to the summons,

6. The undersigned fs aware that any pereon Instituting any action, sult or proceeding who uses Section 10-
301 ofthe [inole Vehicle Code to alfact service of , shall be Neable for atiemey’a fees and costs of
the defandant if the court finde that the person the action knew or should have known that
this section le not applicable for effecting service In such action.

‘The undersigned gitimns, easy) are true,

§ a PRR LS SA LGR gn Le Ba ira ia .
OFFICIAL SEAL §
ALISSA

LAPORE
NOTARY PUBLIC-STATEGFRUNOIS ¢
WY COMMISSION EXPIRES ({H6020 ‘

SeTntadat

  
 

 

Pinted by nutherty of the State of Winels, Reesinber 2005 © 1 @ BMS
FILED DATE: 1/3/2020 4:44 PM 2019L010297

FILED DATE: 9/18/2019 4:36 PM 20191010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 96 of 120 PagelD #:96

12-Person Jury

FILED

9/18/2019 4:36 PM
DOROTHY BROWN
CIRCUIT CLERK

COOK COUNTY, IL
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS 0.6: o10097

COUNTY DEPARTMENT, LAW DIVISION
6627138

ANDREA MARTINEZ

Plaintiff

y. NO, 20191010297

)

)

)

)
ABDUROSHID HAKIM, )
INDIVIDUALLY AND AS AN }
AGENT/EMPLOYEE OF LOADWYZE —)
TRANSPORT INC., ABDUROSHI )
HAKIM, INDIVIDUALLY AND AS AN)
AGENT OF LOADWYZE TRANSPORT _ )
INC, and LOADWYZETRANSPORT —)
INC., )
)

)

)

Defendants
COMPLAINT AT LAW

NOW COMES the Plaintiff, ANDREA MARTINEZ, by her attorneys, HORWITZ,
HORWITZ AND ASSOCIATES, LTD., and complaining of the Defendants, .
ABDUROSHID HAKIM, INDIVIDUALLY AND AS AN AGENT OF LOADWYZE 3
TRANSPORT INC., ABDUROSHI HAKIM, INDIVIDUALLY AND AS AN AGENT
OF LOADWYZE TRANSPORT INC, and LOADWYZE TRANSPORT INC, , alleges as
follows: |

{. That on or approximately July 25, 2019, Defendant Abduroshid Hakim was |

operating a motor vehicle on I-80 Westbound at or near Milepost 137 in the

Township of New Lenox, County of Will, and State of Illinois.
FILED DATE: 1/3/2020 4:44 PM 2019L010297

FILED DATE: 88/2018 4:34 PM 20191010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 97 of 120 PagelD #:97

10,

That on or approximately July 25, 2019, Defendant Abduroshi Hakim was
operating a motor vehicle at or near Milepost 137 on 1-80 Westbound in the
Township of New Lenox, County of Will, and State of Hlinois.

That at all times relevant hereto, the person identified on Illinois Traffic Crash
Report 05-19-02022 as Abduroshi Hakim was Abduroshid Hakim.

That on or approximately July 25, 2019, the vehicle driven by Defendant
Abduroshid Hakim had affixed to its door USDOT Number: 314287).

At all times relevant hereto, Loadwyze Transport Inc, operated pursuant to
USDOT Number 3142871.

At the time and place aforesaid, the vehicle driven by Defendant Abduroshid
Hakim was placarded Loadwyze Transport Inc.

At all times relevant hereto, Defendant Abduroshid Hakim was the Registered
Agent of Loadwyze Transport Inc.

That on or approximately July 25, 2019, Defendant Loadwyze Transport Inc. was
operating a motor vehicle on 1-80 Westbound at or near Milepost 137 in the
Township of New Lenox, County of Will, and State of Illinois.

That on or approximately July 25, 2019, Defendant Abduroshid Hakim operated
the motor vehicle on I-80 Westbound at or near Milepost 137 under authority

issued to Loadwyze Transport Inc.
That at the time and place aforesaid, Defendant Abduroshid Hakim operated the

vehicle in his capacity as agent, servant and/or employee of Loadwyze Transport

Inc,

 
FILED DATE: 1/3/2020 4:44 PM 2019L010297

FILED DATE: 9/48/2019 4536 PM 2018L010207

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 98 of 120 PagelD #:98

11, That at the time and place aforesaid, Defendant Abduroshid Hakim operated the
vehicle as agent, servant and/or employee of a person or entity other than
Defendant Loadwyze Transport Inc.

12, That on or approximately July 25, 2019, Yolanda Delgado was operating a motor
vehicle on I-80 Westbound at or near Milepost 137 in the Township of New
Lenox, County of Will, and State of Illinois,

13, That at the aforesaid time and place, Plaintiff Andrea Martinez was a passenger in
the motor vehicle operated by Yolanda Delgado.

14. That at said time and place, the front of the vehicle operated by Defendant
Abduroshid Hakim struck the rear of the vehicle occupied by Plaintiff Andrea
Martinez.

{5, That at said time and place, after striking the vehicle occupied by Plaintiff Andrea
Martinez, the vehicle operated by Defendant Abduroshid Hakim struck
construction barrels on the roadway.

16, That at said time and place, after striking the vehicle occupied by Plaintiff Andrea
Martinez, and after striking construction barrels on the roadway, the vehicle
operated by Defendant Abduroshid Hakim struck a vehicle operated by Max
Poloski.

17. That at all times relevant hereto, Defendant Abduroshid Hakim, individually
and/or as agent of Loadwyze Transport Inc, was permitted to operate the vehicle
he operated at the time of the collision with Plaintiff Andrea Martinez.

18. That the aforesaid Defendants had a duty to exercise reasonable care for the safety

of the Plaintiff.
FILED DATE: 1/3/2020 4:44 PM 2019L010297

FILED DATE: 9/18/2019 4:36 PM 2019010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 99 of 120 PagelD #:99

19, That the aforesaid Defendants were then and there guilty of one or more of the

following acts and/or omissions:

a)

b)

d)

g)

h)

Drove said vehicle at a speed that was greater than reasonable and proper with
regard to traffic conditions and the use of the highway, in violation of 625
ILCS 5/1 1-601 of the Illinois Compiled Statutes;

Drove said vehicle at a speed which endangered the safety of persons or
property, in violation of 625 ILCS 5/{ 1-601 of the Illinois Compiled Statutes;
Followed Plaintiff's vehicle more closely than was reasonable and prudent,
having due regard for the speed of said vehicle and the traffic upon and the
condition of the highway, in violation of 625 ILCS 5/1 1-710 of the Illinois
Complied Statutes;

Drove said vehicle without brakes adequate to control its movement, and to
stop and hold in, in violation of 625 ILCS 5/12-301 of the Illinois Complied
Statutes;

Failed to sound the horn on said vehicle so as to give warnings of its
approach, in violation of 625 ILCS 5/12-601 of the Illinois Complied Statutes;
Failed to see and observe Plaintiff's vehicle when it could and should have
been seen and observed;

Failed to decrease speed of said vehicle so as to avoid colliding with
Plaintiff's vehicle;

Failed to stop said vehicle in time to avoid said collision, although Defendant
saw, or should have seen, that it was impending and had ample time and

opportunity to avoid it;
FILED DATE: 1/3/2020 4:44 PM 2019L010297

FILED DATE: 9/18/2019 4536 PM 20991010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 100 of 120 PagelD #:100

i) Failed to adjust their speed or take other evasive action in order to avoid an
imminent colfision in violation of 625 ILCS 5/11-601;

j) Failed to decrease speed when special hazard exists with respect to other
traffic or by reason of weather or highway conditions, in violation of 625
ILCS 5/11-601;

k} Failed to keep a proper lookout for other traffic on the roadway;

1) Failed to maintain the brakes of said vehicle;

m) Negligently entrusted the vehicle to Abduroshid Hakim, individually and/or as
an agent of Loadwyze Transport Inc.;

n) Negligently hired Abduroshid Hakim;

0) Negligently trained Abduroshid Hakim;

p) Negligently supervised Abduroshid Hakim; and

q) Was otherwise negligent.

20, That Plaintiff was injured.

21, That one or more of the aforesaid acts or omissions constituting legal misconduct
of the Defendants was a proximate cause of said occurrence and Plaintiff's
personal injuries as hereinafter mentioned,

22, That as a direct and proximate result of one or more of the aforesaid acts and/or
omissions of the Defendants, the Plaintiff then and there sustained severe and
permanent injuries, both internally and externally, and was and will be in the
future hindered and prevented in whole or in part from attending to usual duties
and affairs, and has lost and in the future will Jose, the value of that time, and has

suffered a loss of earning capacity, as aforementioned, Further, that the Plaintiff

 
FILED DATE: 1/3/2020 4:44 PM 2019L010297

FILED DATE: 9/18/2019 4:34 PM 2019L010z07

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 101 of 120 PagelD #:101

also suffered great pain and anguish both in mind and body, and will in the future

continue to so suffer; the Plaintiff further expended and became liable for and will

in the future expend and become liable for large sums of money for medical care

and services endeavoring to become healed and cured of said injuries.
WHEREFORE, the Plaintiff(s) demand judgment against the Defendant(s) in a dollar
amount to satisfy the jurisdictional limitation of this court, and in such additional

amounts as the Court shall deem proper, plus the costs of this actions.

fs/Michael T. Wierzbicki
Michael T. Wierzbicki

Horwitz, Horwitz, and Associates, LTD.
25 E. Washington, Suite 900

Chicago, IL 60602

Office: (3 12} 372-8822

Email: clmail@horwitzlaw.com

 
FILED DATE: 1/3/2020 4:44 PM 2019L010297

FILED DATE: 8/18/2018 4:35 PM = 20791.910297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 102 of 120 PagelD #:102

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, LAW DIVISION

ANDREA MARTINEZ
Plaintiff

v. NO.

)

)

)

)
ABDUROSHID HAKIM, )
INDIVIDUALLY AND AS AN )
AGENT/EMPLOYEE OF LOADWYZE —}
TRANSPORT INC., ABDUROSHI )
HAKIM, INDIVIDUALLY AND ASAN  )
AGENT OF LOADWYZE TRANSPORT  )
INC,, and LOADWYZE TRANSPORT )
INC, )
)

)

)

Defendants
COURT RULE 222(b} AFFIDAVIT
1, The undersigned, Michael T. Wierzbicki, does hereby state under oath and under
penalty of perjury:
2, My name is Michael T. Wierzbicki
3, [represent the Plalntiff in the above-captioned case.
4. Lhave conducted an investigation into this case.
5. The Plaintiff is seeking damages in excess of $50,000.00

6. FURTHER AFFIANT SAYETH NOT

{s/Michael T. Wierzbick}
Michael T, Wierzbicki

HORWITZ, HORWITZ AND ASSOCIATES, LTD.
Attorneys at Law

25 E. Washington, Suite 900

Chicago, Hlinois 60602

(312) 372-8822, fax (3 12) 372-1673
FILED DATE: 1/3/2020 4:44 PM 2019L010297

FILED DATE: 0/18/2019 436PM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 103 of 120 PagelD #:103

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, LAW DIVISION

ANDREA MARTINEZ
Plaintiff

)

)

)

)

v. ) NO.
)

ABDUROSHID HAKIM, )

INDIVIDUALLY AND AS AN }

AGENT/EMPLOYEE OF LOADWYZE }

TRANSPORT INC., ABDUROSHI i

HAKIM, INDIVIDUALLY AND ASAN  )

AGENT OF LOADWYZE TRANSPORT )

INC., and LOADWYZE TRANSPORT }

INC, }
)
)
)

Defendants

JURY DEMAND
The undersigned demands a jury trial.

/sfMichael T. Wierzbicki
Michael T. Wierzbicki
Horwitz, Horwitz, and Associates, LTD.
25 EB. Washington, Suite 900
Chicago, IL 60602
Office: (312) 372-8822
Email: clmail@horwitzlaw.com
FILED DATE: 1/3/2020 4:44 PM 20191010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 104 of 120 PagelD #:104

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, LAW DIVISION

ANDREA MERTINEZ.,
Plaintiff.
No. 1910010297

v.
ABDUROSHID HAKIM,

INDIVIDUALLY AND AS AN
AGENT/EMPLOYEE OF LOADWYZE
TRANSPORT. INC., ABDUROSHI
HAKIM, INDIVIDUALLY AND AS AN
AGENT OF LOADWYZE TRANSPORT
INC., and LOADWYZE TRANSPORT, INC.

Ne Ne Ne et et ee ee ee ee

Defendants.

AFFIDAVIT OF ABDUROSHID HAKIM

I, Abduroshid Hakim, attest to the following:

1, My name is Abduroshid Hakim. I am a named defendant to this action and am personally
familiar with the facts contained herein, If called as a witness, I could and would give
competent testimony with respect to such matters;

2. Tam over the age of 18;
3. lam a resident of the borough of Brooklyn, New York City, Kings County, the State of
New York and was such on july 25, 2019;
| 4. Iam the President of and Registered Agent for Loadwyze Transport, Inc.;

5. Loadwyze Transport, Inc. is a Domestic Business. Corporation, incorporated on June 4,

   

2014 in the State of New York;

6. On October 16, 2019, I received an envelope from qinttt's law fim, Ho wits Horwitz

  

 

  
 

& Associates, and addressed to me at my home
FILED DATE: 1/3/2020 4:44 PM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 105 of 120 PagelD #:105

ddress for Loadwse Cransport. Lac. tor the New York Department of State, Division of
a reSS ik . . .

Corporations. The delivery. was by Certified Mail through the United States Postal
Service SPS: A copy of the front of the envelope is attached to this Affidavit, having

USPS Certified Mail # 701730400000776863 5;

-4

. Contained in the envelope was a cover letter from Plaintiff's law firm, dated October 11,
19. with the following attachments: |) September 26, 2019 letter from the Office of the
Secretary of State. State of Ilinois. receipt of Plaintiff's Summons and Complaint, receipt
of $5.00 fee. confirming filing and service was accepted on September 26, 2019; 2)

Summons and Plaintiffs Complaint at Law; and 3) Affidavit of Compliance for Service

of Process on Non-Resident. dated September 23. 2019.
| attest under penalty of perjury that the foregoing is true and correct.

Executed January 2, 2020 in Brooklyn. New York.

Aba

ABDUROSHID HAKIM
gers ‘ ay .

NOTARY PUBLIC . for .
GAIL CAN Vork i

tary Publio, State of Naw York —

Gol  Quatted in Rishmond County
No. O1KAS 201682 ,
‘ My Commission Expires 10/18/20 2.f
Dau g 2g2o y }
4 | “Af

eat “ ,
Cv-

Case: 1:20

00352 Document #: 1 Filed: 01/16/20 Page 106 of 120 PagelD #:106

wal! fey tlle fell aleageatyl

Np —

First Class Mail
jE SSejiD ISAl4

ZEZOLONGLO? = Wd br OcOe/e/) -ALVO Gals

!

]

 

a

Atel] kM UA pease]
get boy DOYS L2Al
Le TOY MSOs nP Ory} SL

a

 

 

WOO'METZIMIOH * SLOL-CLE(ZLE)A* 2288-228 (ZL ee
20909 I] ‘O829140 006 etINS ‘jealg UOWUlYsRM seg G7

sapyploassy 7 ZLIMYOH ZLIMAOH

 

 

 

 

i eno-zo-0802 wea 9h03 An "yee weg
SEW 92d0 OF00 DADE ero

oo ceed
Sat

(a tenetnnanaetiinn,

Goce eoyasoe wry meysuelt) eCLuN BIOATY. *e
O68 SOSH S2dd Bore Zorg OaGE

~Se7 lil

niga

|

 

 
FILED DATE: 1/6/2020 9:29 AM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 107 of 120 PagelD #:107

FILED
#30952 1/6/2096 $419 AM
DOROTHY BROWN
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS — CIRCUIT CLERK

COUNTY DEPARTMENT, LAW DIVISION COOK COUNTY, IL
20191010297

ANDREA MARTINEZ, 7947325

Plaintiff,
v. No. 20191010297
ABDUROSHID HAKIM, Individually and as an
Agent/Employee of LOADWYZE TRANSPORT, )
INC., ABDUROSHI HAKIM, Individually and )

as an Agent of LOADWYZE TRANSPORT, INC., )
and LOADWYZE TRANSPORT, INC.,

)
)
)
)
)
)

)
)
Defendants. )
NOTICE OF FILING
To: Michael T. Wierzbicki — mikew@horwitzlaw.com
Horwitz, Horwitz and Associates, Ltd.
25 E. Washington Street, Suite 900
Chicago, IL 60602
YOU ARE HEREBY NOTIFIED that on January 6, 2020 there was filed with the
Clerk of the Circuit Court of Cook County, Illinois, County Department, Law Division,
DEFENDANTS’ APPEARANCE AND JURY DEMAND, a copy of which is attached hereto.

THE HUNT LAW GROUP, LLC

3h-}-

Brian J. Hunt

 

THE HUNT LAW GROUP, LLC
Attorney for Defendants

10 S. LaSalle Street, Suite 1450
Chicago, Illinois 60603

(312) 384-2300

PROOF OF SERVICE

I certify, under penalty of perjury pursuant to §1-109 of the Illinois Code of Civil
Procedure, that I served this Notice and attachment thereto by emailing a copy to the above listed
party at their respective address on the January 6, 2020.

/s/ Janet Nolan
FILED DATE: 1/6/2020 9:29 AM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 108 of 120 PagelD #:108
12-Person Jury

Appearance (12/30/15) CCL N530
“FILED
1/6/2020 9:29 AM
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS DOROTHY BROWN
COUNTY DEPARTMENT, LAW DIVISION CIRCUIT CLERK
COOK COUNTY, IL
2019L010297

7947325
ANDREA MARTINEZ

 

Plaintiff No, 2019 L 010297

 

 

 

- Calendar: _4
ABDUROSHID HAKIM, Individually and as agent, et al
Defendant
APPEARANCE
GENERAL APPEARANCE 0900 - APPEARANCE - FEE PAID; 0909 - APPEARANCE - NO FEE;

0904 - APPEARANCE FILED - FEE WAIVED

JURY DEMAND 1900 - APPEARANCE & JURY DEMAND - FEE PAID
1909 - APPEARANCE & JURY DEMAND - NO FEE

The undersigned enters the appearance of: LJ Plaintiff Defendant

ABDUROSHID HAKIM and LOADWYZE TRANSPORT, INC.

(Insert litigant’s name.) “AKL

Signature

 

INITIAL COUNSEL OF RECORD [-] PRO SE
J] ADDITIONAL APPEARANCE (-] SUBSTITUTE APPEARANCE

A copy of this appearance shall be given to all parties who have appeared and have not been found by the
Court to be in default.

Atty. No.: 41801 CI Pro Se 99500
(Please complete the following contact information.)
Name: Brian J. Hunt/The Hunt Law Group, LLC Pro Se Only: [7] 1 have read and agree to the terms of

 

the Clerk’s Office Electronic Notice Policy and choose
to opt in to electronic notice from the Clerk’s office for
this case at this email address:

Atty. for: Defendants
Address: 10S. LaSalle Street, Suite 1450

City/State/Zip: Chicago, IL_60603
312-384-2300

 

 

Telephone:

 

Primary Email: bhunt@hunt-lawgroup.com

Secondary Email: jnolan@huntawgroup.com

Tertiary Email; chilbert@huntawgroup.com

DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
Page 1 of 1
FILED DATE: 1/6/2020 11:33 AM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 109 of 120 PagelD #:109

2120 — Served

2220 — Not Served

2320 — Served By Mail

2420 — Served By Publication
Summons — Alias Summons

2121 — Served
2221 — Not Served
2321 = Served By Mail
2421 — Served By Publication
(06/28/18) CCG N001

FILED

1/6/2020 11:33 AM
DOROTHY BROWN
CIRCUIT CLERK
COOK COUNTY, IL

 

20191010297

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

 

ANDREA MARTINEZ )
)

(Plaintiff) )

)

v. ) Case No. 19 L 10297

)

ABDUROSHID HAKIM individually and as agent/employee )
of Loadwyze Transport Inc. )
ABDUROSHI HAKIM individually and as agent/employee of )
Loadwyxe Transport Inc., and )
LOADWYZE TRANSPORT INC., )
)

)

(Defendants) )

)

ALIAS SUMMONS
To each Defendant: Abduroshi Hakim 1489 Shore Pkwy Apt. 3B, Brooklyn, NY 11214

YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of which is hereto attached, or
otherwise file your appearance and pay the required fee within (30) days after service of this Summons, not counting the day of
service. To file your answer or appearance you need access to the internet. Please visit www.cookcountyclerkofcourt.ore to
initiate this process. Kiosks with internet access are available at all Clerk’s Office locations. Please refer to the last page of this
document for location information.

If you fail to do so, a judgment by default may be entered against you for the relief requested in the complaint.

To the Officer: This summons must be returned by the officer or other person to whom it was given for service, with
endorsement of service and fees, if any, immediately after service. If service cannot be made, this Summons shall be returned so
endorsed. This Summons may not be served later than thirty (30) days after its date.

E-Filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first create an
account with e-filing service provider, Visit https://efile illingiscourts.gov/service-providers,htm to learn more and select
a service provider. If you need additional help or have trouble e-filing, visit
hitp:/Awww.illinoiscourts.gov/FAO/gethelp.asp.

1/6/2020 11:33 AM DOROTHY BROWN
Atty. No: 04771 Witness:

 

Atty Name: Michael T. Wierzbicki
Atty. For: PLAINTIFF

Address: 25 E. Washington, Suite 900

 

 

 

 

City: Chicago State: IL Zip:60602
Telephone: 312-372-8822 Date of Service:
Primary Email: elmailthorwitzlaw.com (To be inserted by officer on copy left with Defendant or other person):

 

Secondary Email: sung‘¢@horwitzlaw.com

Tertiary Email: carmen@horwitzlaw.com
FILED DATE: 1/6/2020 11:33 AM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 110 of 120 PagelD #:110

CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

Richard J Daley Center
50 W Washington
Chicago, IL 60602

District 2 - Skokie
5600 Old Orchard Rd
Skokie, IL 60077

District 3 - Rolling Meadows
2121 Euclid
Rolling Meadows, IL 60008

District 4 - Maywood
1500 Maybrook Ave
Maywood, IL 60153

District 5 - Bridgeview
10220 S 76th Ave
Bridgeview, IL 60455

District 6 - Markham
16501 S Kedzie Pkwy
Markham, IL 60428

Domestic Violence Court
555 W Hartison
Chicago, IL 60607

Juvenile Center Building
2245 W Ogden Ave, Rm 13
Chicago, IL 60602

Criminal Court Building
2650 S California Ave, Rm 526
Chicago, IL 60608

Daley Center Divisions/Departments
Civil Division

Richard J Daley Center

50 W Washington, Rm 601

Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Chancery Division
Richard J Daley Center

50 W Washington, Rm 802
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Domestic Relations Division
Richard J Daley Center

50 W Washington, Rm 802
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Civil Appeals

Richard J Daley Center

50 W Washington, Rm 801
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Criminal Department
Richard J Daley Center

50 W Washington, Rm 1006
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm
County Division

Richard J Daley Center

50 W Washington, Rm 1202
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Probate Division

Richard J Daley Center

50 W Washington, Rm 1202
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Law Division

Richard J Daley Center

50 W Washington, Rm 801
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Traffic Division

Richard J Daley Center

50 W Washington, Lower Level
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm
FILED DATE: 1/6/2020 11:33 AM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 111 of 120 PagelD #:111

2120 — Served 2121 — Served FILED

2220 — Not Served 2221 — Not Served 1/6/2020 11:33 AM

2320 — Served By Mail 2321 = Served By Mail DOROTHY BROWN

2420 — Served By Publication 2421 — Served By Publication CIRCUIT CLERK

Summons — Alias Summons (06/28/18) CCG NO01 COOK COUNTY, IL
2019L010297

 

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

 

ANDREA MARTINEZ )
)

(Plaintiff) )

)

Vv. ) Case No. 19 L 10297

)

ABDUROSHID HAKIM individually and as agent/employee _—+)
of Loadwyze Transport Inc. )
ABDUROSHI HAKIM individually and as agent/employee of _)
Loadwyxe Transport Inc., and )
LOADWYZE TRANSPORT INC., )
)

)

(Defendants) )

)

ALIAS SUMMONS

To each Defendant: Loadwyze Transport Inc. c/o Abduroshi Hakim 1489 Shore Pkwy Apt. 3B, Brooklyn, NY 11214

YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of which is hereto attached, or
otherwise file your appearance and pay the required fee within (30) days after service of this Summons, not counting the day of
service. To file your answer or appearance you need access to the internet. Please visit www.cookcountyclerkofcourt.org to
initiate this process. Kiosks with internet access are available at all Clerk’s Office locations. Please refer to the last page of this
document for location information.

If you fail to do so, a judgment by default may be entered against you for the relief requested in the complaint.

To the Officer: This summons must be returned by the officer or other person to whom it was given for service, with
endorsement of service and fees, if any, immediately after service. If service cannot be made, this Summons shall be returned so
endorsed. This Summons may not be served later than thirty (30) days after its date.

E-Filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first create an
account with e-filing service provider. Visit https://efile.iinoiscourts.gov/seryice-providers.htm to learn more and select
a service provider. If you need additional help or have trouble e-filing, visit

bttp:/Avww_illinoiscourts.gov/FA Q/gethelp.asp.

1/6/2020 11:33 AM DOROTHY BROWN
Atty. No: 04771 Witness:

 

Atty Name: Michael T. Wierzbicki
Atty. For: PLAINTIFF

Address: 25 E. Washington, Suite 900

 

 

 

 

City: Chicago State: IL Zip:60602
Telephone: 312-372-8822 Date of Service:
Primary Email: elmail@horwitzlaw.com (To be inserted by officer on copy left with Defendant or other person):

 

Secondary Email: sung‘@horwitzlaw.com

 

Tertiary Email: carmen’@horwitzlaw.com
FILED DATE: 1/6/2020 11:33 AM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 112 of 120 PagelD #:112

CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

Richard J Daley Center
50 W Washington
Chicago, IL 60602

District 2 - Skokie
5600 Old Orchard Rd
Skokie, IL 60077

District 3 - Rolling Meadows
2121 Euclid
- Rolling Meadows, IL 60008

District 4 - Maywood
1500 Maybrook Ave
Maywood, IL 60153

District 5 - Bridgeview
10220 S 76th Ave
Bridgeview, IL 60455

District 6 - Markham
16501 S Kedzie Pkwy
Markham, IL 60428

Domestic Violence Court
555 W Harrison
Chicago, IL 60607

Juvenile Center Building
2245 W Ogden Ave, Rm 13
Chicago, IL 60602

Criminal Court Building
2650 S California Ave, Rm 526
Chicago, IL 60608

Daley Center Divisions/Departments
Civil Division

Richard J] Daley Center

50 W Washington, Rm 601

Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Chancery Division
Richard J Daley Center

50 W Washington, Rm 802
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Domestic Relations Division
Richard J Daley Center

50 W Washington, Rm 802
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm
Civil Appeals

Richard J Daley Center

50 W Washington, Rm 801
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Criminal Department
Richard J Daley Center

50 W Washington, Rm 1006
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

County Division

Richard J Daley Center

50 W Washington, Rm 1202
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Probate Division

Richard J Daley Center

50 W Washington, Rm 1202
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Law Division

Richard ] Daley Center

50 W Washington, Rm 801
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Traffic Division

Richard J Daley Center

50 W Washington, Lower Level
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm
FILED DATE: 1/6/2020 11:33 AM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 113 of 120 PagelD #:113

2120 — Served 2121 — Served FILED

2220 — Not Served 2221 — Not Served 1/6/2020 11:33 AM

2320 — Served By Mail 2321 = Served By Mail DOROTHY BROWN

2420 — Served By Publication 2421 ~ Served By Publication CIRCUIT CLERK

Summons — Alias Summons (06/28/18) CCG N001 COOK COUNTY, IL
2019L010297

 

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

 

ANDREA MARTINEZ )
)

(Plaintiff) )

)

v. ) Case No. 19 L 10297

)

ABDUROSHID HAKIM individually and as agent/employee )
of Loadwyze Transport Inc. )
ABDUROSHI HAKIM individually and as agent/employee of )
Loadwyxe Transport Inc., and )
LOADWYZE TRANSPORT INC., )
)

)

(Defendants) }

)

ALIAS SUMMONS

To each Defendant: Abduroshid Hakim 1489 Shore Pkwy Apt. 3B, Brooklyn, NY 11214

YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of which is hereto attached, or
otherwise file your appearance and pay the required fee within (30) days after service of this Summons, not counting the day of
service. To file your answer or appearance you need access to the internet. Please visit www.cookcountyclerkofcourt.org to
initiate this process. Kiosks with internet access are available at all Clerk’s Office locations. Please refer to the last page of this
document for location information.

If you fail to do so, a judgment by default may be entered against you for the relief requested in the complaint.

To the Officer: This summons must be returned by the officer or other person to whom it was given for service, with
endorsement of service and fees, if any, immediately after service. If service cannot be made, this Summons shall be returned so
endorsed. This Summons may not be served later than thirty (30) days after its date.

E-Filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first create an
account with e-filing service provider. Visit hitps://efile.illinoiscourts.gov/seryice-providers.htm to Jearn more and select
a service provider. If you need additional help or have trouble e-filing, visit

hitp:/Avww.illinoiscourts.gov/F AQ/gethelp.asp.

   

1/6/2020 11:33 AM DOROTHY BROWN
Atty. No: 04771 Witness:

 

Atty Name: Michael T. Wierzbicki

Atty. For: PLAINTIFF

 

Address: 25 E. Washington, Suite 900

 

 

 

 

City: Chicago State: IL Zip:60602
Telephone: 312-372-8822 Date of Service:
Primary Email: clmail@horwitzlaw.com : (To be inserted by officer on copy left with Defendant or other person):

 

Secondary Email: sung@horwitzlaw.com

Tertiary Email: carmen@horwitzlaw.com
FILED DATE: 1/6/2020 11:33 AM 2019L010297

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 114 of 120 PagelD #:114

CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

Richard J Daley Center
50 W Washington
Chicago, IL 60602

District 2 - Skokie
5600 Old Orchard Rd
Skokie, IL 60077

District 3 - Rolling Meadows
2121 Euclid
Rolling Meadows, IL 60008

District 4 - Maywood
1500 Maybrook Ave
Maywood, IL 60153

District 5 - Bridgeview
10220 S 76th Ave
Bridgeview, IL 60455

District 6 - Markham
16501 S Kedzie Pkwy
Markham, IL 60428

Domestic Violence Court
555 W Harrison
Chicago, IL 60607

Juvenile Center Building
2245 W Ogden Ave, Rm 13
Chicago, IL 60602

Criminal Court Building
2650 S California Ave, Rm 526
Chicago, IL 60608

Daley Center Divisions/Departments
Civil Division

Richard J Daley Center

50 W Washington, Rm 601

Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Chancery Division
Richard J Daley Center

50 W Washington, Rm 802
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Domestic Relations Division
Richard J Daley Center

50 W Washington, Rm 802
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Civil Appeals

Richard J Daley Center

50 W Washington, Rm 801
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Criminal Department
Richard J Daley Center

50 W Washington, Rm 1006
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

County Division

Richard J Daley Center

50 W Washington, Rm 1202
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Probate Division

Richard ] Daley Center

50 W Washington, Rm 1202
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Law Division

Richard ] Daley Center

50 W Washington, Rm 801
Chicago, TL 60602

Hours: 8:30 am - 4:30 pm

Traffic Division

Richard J Daley Center

50 W Washington, Lower Level
Chicago, TL 60602

Hours: 8:30 am - 4:30 pm

 

abate Nk ARERR

4

aig

oe oe

S0R0

ces BET EAR anes
SPREE eT OIA 8 oe mente, twenty tommy,

“i A tdi tose A mR OT Wa
ate
cerury inet the doc: mest (oY

cation is affixed is 2 true CGDY. ws
THY BROW JAN 1 520 2

Dorothy Brown
Clerk of the Clreuit Court
of Cock County, fH.

ho RETIRE =

he Tem keke

hich bhatt.
siwad Gitte
,

  
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 115 of 120 PagelD #:115

CICSLDLR 01/15/20 19-L-010297

LAW RECORD

- 19-L-010297 2Z MARTINEZ ANDREA V. HAKIM ABDUROSHID

09/18/19 MARTINEZ ANDREA

HAKIM ABDUROSHI
LOADWYZE TRANSPORT

1027 PERSONAL INJURY (MOTOR VEHICLE) COM T02000001.00 600.50

04771 HORWITZ HORWITZ & ASSOC

09/18/19 MARTINEZ ANDREA

25 E.WASHINGTON #900 CHICAGO

HORWITZ HORWITZ & ASSOC_

3127 SUMMONS ISSUED AND RETURNABLE T02000002.00

09/18/19 MARTINEZ ANDREA

HORWITZ HORWITZ & ASSOC

3127 SUMMONS ISSUED AND RETURNABLE 102000003 .00

09/18/19 MARTINEZ ANDREA

HORWIT4 HORWITZ & ASSOC

3127 SUMMONS ISSUED AND RETURNABLE 102000004.00

09/24/19 MARTINEZ ANDREA
3490 POSTCARD GENERATED

09/24/19 MARTINEZ ANDREA

HORWITZ HORWITZ & ASSOC

102000005

3498 CASE MANAGEMENT DATE GENERATED 11/19/19 9:45 A.M.

10/15/19 MARTINEZ ANDREA
3121 ALIAS SUMMONS ISSUED

10/15/19 MARTINEZ ANDREA
3121 ALIAS SUMMONS ISSUED

10/15/19 MARTINEZ ANDREA
3121 ALIAS SUMMONS ISSUED

10/15/19 MARTINEZ ANDREA
3121 ALIAS SUMMONS ISSUED

11/19/19 MARTINEZ

4619 CASE CONTINUED FOR CASE MANAGEMENT CONFERENCE - ALLOWED - 01/17/20

01/03/20 HAKIM ABDUROSHID

3303 NOTICE OF MOTION FILED

01/03/20 HAKIM ABDUROSHID

HORWITZ HORWITZ & ASSOC

T02000006

HORWITZ HORWITZ & ASSOC
102000007

HORWITZ HORWITZ & ASSOC
102000008

HORWITZ HORWITZ & ASSOC
To2000009

WALKER, ALLEN PRICE

THE HUNT LAW GROUP
102000012

THE HUNT LAW GROUP

3390 MOTION FILED T02000011

01/03/20 HAKIM ABDUROSHID

THE HUNT LAW GROUP

3397 MOTION SCHEDULED 01/15/20 9:45 A.M.

01/06/20 HAKIM ABDUROSHID

1900 APPEARANCE FILED - FEE PAID - (JURY 463.50 T02000013

41801 THE HUNT LAW GROUP

01/06/20 MARTINEZ ANDREA
3121 ALIAS SUMMONS ISSUED

01/06/20 MARTINEZ ANDREA
3121 ALIAS SUMMONS ISSUED

10 S LASALLE #1450 CHICAGO
HORWITZ HORWITZ & ASSOC
T02000015
HORWITZ HORWITZ & ASSOC
102000016

I02000010

09/20/19

09/20/19

09/20/19

09/20/19

09/24/19

09/24/19

10/15/19

10/15/19

10/15/19

10/15/19

11/19/19

01/06/20

01/06/20

01/03/20

01/06/20

01/07/20

01/07/20
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 116 of 120 PagelD #:116

01/06/20 MARTINEZ ANDREA HORWITZ HORWITZ & ASSOC
3121 ALIAS SUMMONS ISSUED I02000017

01/06/20 HAKIM ABDUROSHID THE HUNT LAW GROUP
3321 NOTICH FILED 102000014

01/15/20 HAKIM WALKER, ALLEN PRICE
4217 ORDER ON MOTION TO CONTINUANCE - ALLOWED - 02/27/20 PQ0000018

01/15/20 MARTINEZ WALKER, ALLEN PRICE
4231 ORDER ON MOTION TO FILE AMENDMENT OR ADDITIONAL OR AMENDED PLEADINGS ~ ALLOWED - 02/13/20

01/15/20 HAKIM WALKER, ALLEN PRICE
4231 ORDER ON MOTION TO FILE AMENDMENT OR ADDITIONAL OR AMENDED PLEADINGS - ALLOWED ~- 02/26/20

01/15/20 HAKIM WALKER, ALLEN PRICE
4331 STRIKE FROM CASE MANAGEMENT CALL - ALLOWED 01/17/20 P0Q0000018

01/15/20 HAKIM WALKER, ALLEN PRICE
4374 COURTESY COPIES REQUIRED - ALLOWED 02/27/20 P00000018

01/15/20 HAKIM WALKER, ALLEN PRICE .
4619 CASE CONTINUED FOR CASE MANAGEMENT CONFERENCE - ALLOWED - 02/27/20 P00000018

*** END OF DATA FOR CASE 19-L-010297 ** LAST UPDATED ON 01/06/20 ***

CHARGE TO PRINT 191010297 IS 26.00 (F899 LSW 01/15/20)

P00000018

P00000018

01/07/20

01/06/20

01/15/20

01/15/20

01/15/20

01/15/20

01/15/20

01/15/20
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 117 of 120 PagelD #:117

I HEREBY CERTIFY THE ABOVE TO BE CORRECT. THIS ORDER IS THE COMMAND OF THE CIRCUIT
COURT AND VIOLATION THEROF IS SUBJECT TO THE PENELTY OF LAW.

DATE: 01/15/20

 

CLERK OF THE CIRCUIT COURT OF COOK COUNTY, IL
CICSLDLR 01/15/20 19-L-010297 LAW RECORD PAGE 1
"| 19-L-010297 Z MARTINEZ ANDREA -V._~«-HAKIM ABDUROSHID CASE PENDING “oN JURY CALL 00/00/00
: HAKIM ABDUROSHI

: LOADWYZE TRANSPORT

Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 118 of 120 PagelD #:118

09/18/19 MARTINEZ ANDREA 09/20/19
1027 PERSONAL INJURY (MOTOR VEHICLE) I02000001.00 600.50

04771 HORWITZ HORWITZ & ASSOC 25 E.WASHINGTON #900 CHICAGO

09/18/19 MARTINEZ ANDREA HORWITZ HORWITZ & ASSOC 09/20/19
3127 SUMMONS ISSUED AND RETURNABLE T02000002.00

09/18/19 MARTINEZ ANDREA HORWITZ HORWITZ & ASSOC 09/20/19
3127 SUMMONS ISSUED AND RETURNABLE I02000003.00

09/18/19 MARTINEZ ANDREA HORWITZ HORWITZ & ASSOC 09/20/19
3127 SUMMONS ISSUED AND RETURNABLE I102000004.00

09/24/19 MARTINEZ ANDREA HORWITZ HORWITZ & ASSOC 09/24/19
3490 POSTCARD GENERATED I02000005

09/24/19 MARTINEZ ANDREA 09/24/19
3498 CASE MANAGEMENT DATE GENERATED 11/19/19 9:45 A.M.

10/15/19 MARTINEZ ANDREA HORWITZ HORWITZ & ASSOC 10/15/19
3121 ALIAS SUMMONS ISSUED 102000006

10/15/19 MARTINEZ ANDREA HORWITZ HORWITZ & ASSOC 10/15/19
3121 ALIAS SUMMONS ISSUED 102000007

10/15/19 MARTINEZ ANDREA HORWITZ HORWITZ & ASSOC 10/15/19
3121 ALIAS SUMMONS ISSUED 102000008

10/15/19 MARTINEZ ANDREA HORWITZ HORWITZ & ASSOC 10/15/19
3121 ALIAS SUMMONS ISSUED 02000009

11/19/19 MARTINEZ WALKER, ALLEN PRICE 11/19/19
4619 CASE CONTINUED FOR CASE MANAGEMENT CONFERENCE - ALLOWED - 01/17/20

01/03/20 HAKIM ABDUROSHID THE HUNT LAW GROUP 01/06/20
3303 NOTICE OF MOTION FILED 102000012

01/03/20 HAKIM ABDUROSHID THE HUNT LAW GROUP 01/06/20
3390 MOTION FILED TO2000011

01/03/20 HAKIM ABDUROSHID THE HUNT LAW GROUP 01/03/20
3397 MOTION SCHEDULED 01/15/20 9:45 A.M.

01/06/20 HAKIM ABDUROSHID 01/06/20
1900 APPEARANCE FILED - FEE PAID - (JURY 463.50 102000013

41801 THE HUNT LAW GROUP 10 S LASALLE #1450 CHICAGO

01/06/20 MARTINEZ ANDREA HORWITZ HORWITZ & ASSOC 01/07/20
3121 ALIAS SUMMONS ISSUED ro2000015

01/06/20 MARTINEZ ANDREA HORWITZ HORWITZ & ASSOC 01/07/20

3121 ALIAS SUMMONS ISSUED I02000016
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 119 of 120 PagelD #:119

01/06/20 MARTINEZ ANDREA HORWITZ HORWITZ & ASSOC
3121 ALIAS SUMMONS ISSUED 102000017

01/06/20 HAKIM ABDUROSHID THE HUNT LAW GROUP
3321 NOTICE FILED 102000014

01/15/20 HAKIM WALKER, ALLEN PRICE
4217 ORDER ON MOTION TO CONTINUANCE - ALLOWED - 02/27/20 P00000018

01/15/20 MARTINEZ WALKER, ALLEN PRICE
4231 ORDER ON MOTION TO FILE AMENDMENT OR ADDITIONAL OR AMENDED PLEADINGS - ALLOWED - 02/13/20

01/15/20 HAKIM . WALKER, ALLEN PRICE
4231 ORDER ON MOTION TO FILE AMENDMENT OR ADDITIONAL OR AMENDED PLEADINGS - ALLOWED - 02/26/20

01/15/20 HAKIM WALKER, ALLEN PRICE
4331 STRIKE FROM CASE MANAGEMENT CALL - ALLOWED 01/17/20 P00000018

01/15/20 HAKIM WALKER, ALLEN PRICE
4374 COURTESY COPIES REQUIRED - ALLOWED 02/27/20 P00000018

01/15/20 HAKIM WALKER, ALLEN PRICE
4619 CASE CONTINUED FOR CASE MANAGEMENT CONFERENCE - ALLOWED - 02/27/20 PO0000018

*** END OF DATA FOR CASE 19-L-010297 ** LAST UPDATED ON 01/06/20 ***

CHARGE TO PRINT 191010297 IS 26.00 (F899 LSW 01/15/20)

P00000018

P00000018

01/07/20

01/06/20

01/15/20

01/15/20

01/15/20

01/15/20

01/15/20

01/15/20
Case: 1:20-cv-00352 Document #: 1 Filed: 01/16/20 Page 120 of 120 PagelD #:120

I HEREBY CERTIFY THE ABOVE TO BE CORRECT. THIS ORDER IS THE COMMAND OF THE CIRCUIT
COURT AND VIOLATION THEROF IS SUBJECT TO THE PENELTY OF LAW.

DATE: 01/15/20

0202 ¢ L NYE "nue AHLOROg -

CLERK OF THE CIRCUIT COURT OF COOK COUNTY, IL

 
